--------------------------------------------------------------------------------

Exhibit 10.1
 
LOAN, GUARANTY AND SECURITY AGREEMENT


Dated as of May 12, 2015


Among


RICEBRAN TECHNOLOGIES


(Borrower)


The Guarantors


and


FULL CIRCLE CAPITAL CORPORATION


(As Agent and as Lender)
 

--------------------------------------------------------------------------------

TABLE OF CONTENTS


1.
DEFINITIONS.
1
 
2.
BORROWING.
12
 
3.
INTEREST AND FEES.
17
 
4.
REPRESENTATIONS AND WARRANTIES OF GRANTORS
18
 
5.
COLLATERAL.
21
 
6.
FINANCIAL COVENANTS.
22
 
7.
COLLATERAL COVENANTS.
22
 
8.
NEGATIVE COVENANTS.
25
 
9.
REPORTING AND INFORMATION.
27
 
10.
INSPECTION RIGHTS; EXPENSES; ETC.
30
 
11.
RIGHTS OF SETOFF, APPLICATION OF PAYMENTS, ETC.
30
 
12.
ATTORNEY-IN-FACT
30
 
13.
DEFAULTS AND REMEDIES.
31
 
14.
INDEMNIFICATION.
34
 
15.
GUARANTY.
34
 
16.
GENERAL PROVISIONS.
40
 
17.
AGENT.
48

 
Attachments:


Schedule


Exhibit A – Form of Borrowing Base Certificate
Exhibit B – Form of Compliance Certificate
 

--------------------------------------------------------------------------------

LOAN, GUARANTY AND SECURITY AGREEMENT


This LOAN, GUARANTY AND SECURITY AGREEMENT (this “Agreement”) is entered into as
of May 12, 2015 between RiceBran Technologies, a California corporation,
(“Borrower”), NutraCea, LLC (“NutraCea”), Rice Rx, LLC (“Rice”), Rice Science
LLC (“Rice Science”), SRB-MERM, LLC (“MERM”), SRB-LC, LLC (“LC”), SRB-MT, LLC
(“MT”), SRB-WS, LLC (“WS”) SRB-IP, LLC (“IP”), each of the foregoing a Delaware
limited liability company, Healthy Natural, Inc., a Nevada corporation (“H&N”),
The RiceX Company, a Delaware corporation, (“RiceX”) and RiceX Nutrients, Inc.,
a Montana corporation (“Nutrients,” and together with NutraCea, Rice, Rice
Science, MERM, LC, MT, WS, IP, H&N and RiceX, each a  “Guarantor” and
collectively, the “Guarantors”, and Borrower and Guarantors are collectively
referred to as the “Grantors”) and Full Circle Capital Corporation, a Maryland
corporation ("Agent" and a “Lender”).


RECITALS:


WHEREAS, the Grantors have requested that Lenders provide Borrower with a
secured lending facility; and


WHEREAS, the Grantors acknowledge that the proceeds of the Term Loan and
Revolving Loan made hereunder to the Borrower will, directly and indirectly,
materially benefit Borrower and each Grantor; and


WHEREAS, Lenders are willing to provide a secured lending facility to Borrower
on the terms set forth in this Agreement.


NOW, THEREFORE, Borrower, Agent and Lenders hereby agree as follows:


1.             Definitions.  For purposes of this Agreement:
 
“Accounts” means all presently existing or hereafter arising accounts receivable
due to any Grantor (including medical and health-care-insurance receivables),
book debts, notes, drafts and acceptances and other forms of obligations now or
hereafter owing to any Grantor, whether or not arising from the sale or lease of
goods or the rendition of services by any Grantor (including any obligation that
might be characterized as an account, contract right, general intangible or
chattel paper under the UCC), all of each Grantor’s rights in, to and under all
purchase orders now or hereafter received by such Grantor for goods and
services, all proceeds from the sale of Inventory, all monies due or to become
due to any Grantor under all contracts for the sale or lease of goods or the
rendition of services by such Grantor (whether or not yet earned) (including the
right to receive the proceeds of said purchase orders and contracts), all
collateral security and guarantees of any kind given by any Loan Party with
respect to any of the foregoing, all amounts payable to any Grantor under any
insurance policy and all goods returned to or reclaimed by any Grantor that
correspond to any of the foregoing.
 
1

--------------------------------------------------------------------------------

“Adjusted EBITDA” means, for any period, EBITDA plus  (i) share based
compensation expense (stock option grants and stock grants), (ii) gain or loss
for sale of fixed assets, (iii) losses from impairment of long lived assets,
(iv) financing expenses related to debt issuances with derivative rights, (v)
losses from extinguishment of debt, (vi) foreign currency gains and losses,
(vii) derivative warrant liability expense or income, and (viii) non-recurring
severance payments, provided that such non-recurring severance payments do not
exceed $50,000, plus any other items or amounts agreed to by Agent in its sole
discretion (“Agent Adjustments”).  Adjusted EBITDA shall be calculated on a
trailing twelve month basis. For any period ending on or before June 30, 2016,
Adjusted EBITDA shall be annualized for the period commencing as of July 1, 2015
to the date of measurement. Adjusted EBITDA shall exclude Borrower’s Brazil
segment.


“Affiliate” means, with respect to a Person, (a) any family member, executive
officer or director of such Person, and (b) any Person (i) that, directly or
indirectly, through one or more intermediaries, controls, or is controlled by,
or is under common control with, such given Person, (ii) that, directly or
indirectly beneficially owns or holds 10% or more of any class of voting stock,
membership interests, partnership interests or other interest of such Person or
any subsidiary of such Person, or (iii) 10% or more of the voting stock,
membership interests, partnership interests or other interest of which is
directly or indirectly beneficially owned or held by such Person or a subsidiary
of such Person.  The term “control” means the possession of the power to direct
or cause the direction of the management and policies of a Person, whether
through ownership of voting stock, membership interests, partnership interests
or other interest, by con­tract or otherwise.


“Borrower” has the meaning set forth in the preamble hereto.


“Borrower Pledge Agreement” means the agreement dated as of the date hereof
executed by Borrower with respect to the equity of its wholly-owned subsidiaries
and 50% of its equity interest in Nutra SA, LLC, a Delaware limited liability
company (“Nutra”).


“Borrowing Base” has the meaning set forth in Item 1 of the Schedule.
 
“Borrowing Base Certificate” means the certificate, substantially in the form of
Exhibit A, with appropriate insertions, to be submitted to Lenders by Borrower
pursuant to this Agreement and certified as true and correct in all material
respects by the Chief Executive Officer or the Chief Financial Officer of
Borrower.


“Business Day” means any day excluding Saturday, Sunday, and any day which is a
legal holiday under the laws of the State of New York or which is a day on which
a Lender is otherwise closed for transacting business with the public.


"Capital Expenditures" mean with respect to any Person, the aggregate of all
expenditures by such Person for the acquisition or leasing (pursuant to a
capital lease) of fixed or capital assets, software or additions to Equipment
(including replacements, capitalized repairs and improvements) which are
required to be capitalized under GAAP on a balance sheet of such Person.
 
2

--------------------------------------------------------------------------------

“Change of Control” means the occurrence of one or more of the following events:
(1) the acquisition after the date of this Agreement, directly or indirectly, by
any Person or group (within the meaning of Sections 13(d)(3) of the Securities
Exchange Act of 1934, as amended) of the beneficial ownership of securities of
Borrower possessing more than 20% of the total combined voting power of all
outstanding securities of Borrower; (2) individuals who on the date hereof
constitute the Board of Directors of the Borrower (together with any new
directors whose election by the Board of Directors or whose nomination for
election by the Borrower’s stockholders was approved by a vote of at least a
majority of the members of the Board of Directors then in office who were either
members of the Board of Directors on the date hereof or whose election or
nomination for election was previously so approved) cease for any reason to
constitute a majority of the members of the Board of Directors then in office;
or (3) the sale, transfer or other disposition (in one transaction or a series
of related transactions) of all or substantially all of the assets of Borrower.


“Closing Date” means the date as of which this Agreement is dated.


“Collateral” has the meaning set forth in Section 5(a).


“Customer” means any customer of any Grantor.


“Default” has the meaning set forth in Section 13(a).


"EBITDA” shall equal the Loan Parties’ consolidated net income (excluding
extraordinary gains or losses) before provision for interest expense, taxes,
depreciation and amortization.


“Eligible Accounts” means those Accounts arising from the sale of Inventory,
sale of Extruders, or performance of services in the ordinary course of any
Borrower's business, net of all credits and rebates; provided, however, that
Eligible Accounts shall not include the following:


(a)           any Account which has remained unpaid for more than the number of
days specified in Item 2(a) of the Schedule;
 
(b)           Accounts with respect to which the Customer is an Affiliate of a
Grantor;


(c)            Accounts with respect to which services or goods are placed on
consignment, guaranteed sale, or other terms by reason of which the payment by
the Customer may be conditional;


(d)           Accounts with respect to which the Customer (i) does not maintain
its chief executive office in the United States, or (ii) is not organized under
the laws of the United States of America or any state thereof; or (iii) is the
government of any foreign country or of any state, province, municipality, or
other political subdivision thereof; except to the extent that such Account is
secured or payable by a letter of credit satisfactory to Agent and Lenders in
their discretion;


(e)           Accounts as to which the perfection, enforceability, or validity
of Agent’s Collateral or security interest in such Account, or Agent’s right or
ability to obtain direct payment to Lenders of the proceeds of such Account, is
governed by any federal or state statutory requirements other than those of the
Uniform Commercial Code, including any Account subject to the Federal Assignment
of Claims Act of 1940; provided, however, that an Account shall not be deemed
ineligible by reason of this clause (e) if Borrower has completed all of the
steps necessary, in the discretion of Agent, to comply with the Federal
Assignment of Claims Act of 1940 with respect to such Account;
 
3

--------------------------------------------------------------------------------

(f)            Accounts which may be subject to any offset, recoupment or
dispute by the Customer, whether as the result of goods sold or services
rendered by the Customer to any Grantor, any contractual arrangement between the
Customer and such Grantor (including any lease) or otherwise, but only to the
extent of any such offset, recoupment or dispute, as demonstrated by a report
prepared by Borrower in form and substance satisfactory to Agent;


(g)           all of the Accounts owed by a Customer if the percentage of the
aggregate outstanding dollar amount of such Accounts owed by such Customer not
considered as Eligible Accounts under clause (a) above, determined as a
percentage of all Accounts, is equal to or greater than the Cross Aging
Percentage specified in Item 2(b) of the Schedule;


(h)           Accounts for which services have not yet been rendered to the
Customer or the goods sold have not yet been delivered to the Customer (commonly
referred to as “pre-billed accounts”);


(i)             Accounts owed by a Customer not previously approved in writing
by Lenders where the dollar value for the aggregate amount of Accounts owed by
such Customer is greater than the percentage of any Grantor’s Eligible Accounts
specified in Item 2(c) of the Schedule, but only to the extent of such excess;


(j)             any Account with respect to all or part of which a check,
promissory note, draft, trade acceptance, or other instrument for the payment of
money has been received, presented for payment, and returned uncollected for any
reason;


(k)           any Account with respect to which any Grantor has extended the
time for payment other than in the ordinary course of its business without the
consent of Lenders;


(l)             any Account with respect to which any one or more of the
following events has occurred to the Customer on such Account:  death or
judicial declaration of incompetency of a Customer who is an individual; the
filing by or against the Customer of a request or petition for liquidation,
reorganization, arrangement, adjustment of debts, adjudication as a bankrupt,
winding-up, or other relief under the bankruptcy, insolvency, or similar laws of
the United States, any state or territory thereof, or any foreign jurisdiction,
now or hereafter in effect; the making of any general assignment by the Customer
for the benefit of creditors; the appointment of a receiver or trustee for the
Customer or for any of the assets of the Customer, including, without
limitation, the appointment of or taking possession by a “custodian,” as defined
in the Bankruptcy Code; the institution by or against the Customer of any other
type of insolvency proceeding (under the bankruptcy laws of the United States or
otherwise) or of any formal or informal proceeding for the dissolution or
liquidation of, settlement of claims against, or winding up of affairs of, the
Customer; the sale, assignment, or transfer of all or any material part of the
assets of the Customer; the nonpayment generally by the Customer of its debts as
they become due; or the cessation of the business of the Customer as a going
concern;


(m)          any Account which arises out of finance or similar charges;
 
4

--------------------------------------------------------------------------------

(n)           any Account in which Agent does not have a duly perfected, first
priority security interest, subject to no other Lien other than Permitted Liens;


(o)           any Account which arises under a contract or arrangement covered
by a performance or surety bond on behalf of any Grantor, unless the Person
providing such performance or surety bond has delivered a reasonably acceptable
Lien waiver to Agent; or


(p)           any Account which is evidenced by a note, draft, trade acceptance,
or other instrument for the payment of money where such instrument, document,
chattel paper, note, draft, trade acceptance or other instrument has not been
endorsed and delivered by any Grantor to Agent.


(q)           Those Accounts where Agent, at Agent’s reasonable discretion, has
notified Borrower that such Account or Customer is not acceptable to Agent.


(r)            any Account which arises from the sale of Extruders in excess of
$250,000 in the aggregate at any time.


“Eligible Inventory” means and includes that Inventory (other than packaging
materials, labels, supplies and Extruders) of Grantors located in the
continental United States.  Without limiting the generality of the foregoing, no
Inventory shall be Eligible Inventory unless:


(a)           it is raw materials or finished goods scheduled;


(b)           at all times it strictly complies with all of Grantors’
warranties, covenants and representations to Lender set forth in Section 4(b)
hereof;


(c)           it is in good, new and salable condition and has not been returned
by any Customer;


(d)           it is not slow moving, obsolete or unmerchantable, in Agent’s
discretion;


(e)           it is not within 90 days of its stated expiration or “best before”
date;


(f)            it meets all standards imposed by any governmental agency or
authority such that any Customer that is a governmental agency or authority
would have no grounds to refuse delivery or payment on the basis of failure to
such standards;


(g)           it is at all times subject to Agent’s duly perfected,
first-priority security interest and there exists no other Lien thereon other
than Permitted Liens;


(h)           it is in Grantors’ possession and control situated at a location
disclosed to Agent in compliance with this Agreement, the Inventory is not in
transit, Grantors’ books reflect the Inventory, the Inventory is insured under
insurance policies maintained in accordance with Section 7(f), and the insurance
policy lists Agent as lender’s loss payee;


(i)             it is not in the hands of any third party, including a
warehouseman, finisher, consignee, bailor, etc., unless such arrangement is
fully disclosed to Agent in writing and Grantors shall have provided to Agent
such waivers, acknowledgments and other items requested by Agent in its
discretion;
 
5

--------------------------------------------------------------------------------

(j)             it is not subject to any license or other agreement that limits,
conditions, or restricts Grantors’ or Agent’s right to sell or otherwise dispose
of such Inventory;


(k)           Grantors own such Inventory and such Inventory is not in Grantors’
possession based upon any consignment, guaranteed sale, or similar basis; and


(l)             it is not of a type that Agent, in its reasonable discretion,
has determined is not Eligible Inventory.


“Equipment” means all of each Grantor’s machinery, apparatus, equipment, motor
vehicles, tractors, trailers, rolling stock, fittings, fixtures and other
tangible personal property of every kind and description, together with all
parts, accessories and special tools and all increases and accessions thereto
and substitutions and replacements therefor, including without limitation
Extruders when used in the operation of any Grantor’s business.


“Excluded Collateral” shall mean, with respect to any Grantor:


(i) any intent-to-use trademark applications unless and until a statement of use
or amendment to allege use is filed and accepted by the United States Patent and
Trademark Office;


(ii) interests in joint ventures and non-wholly owned subsidiaries that cannot
be pledged without the consent of any Person other than the Grantors; and


(iii) assets as to which it is determined by Agent, that the burden and cost of
perfecting a security interest therein outweighs the benefit to the Agent and
Lenders of the security to be afforded thereby.


“Extruders” shall mean Borrower’s proprietary extruders which may be either (i)
used in the operation of Borrower’s business, and therefor constitute Equipment
from time to time or (ii) held by Borrower for the purpose of sale, lease or
being furnished under a contract of service, and therefor constitute Inventory
from time to time.


“Fixed Charges” means for any period the sum of Total Debt Service, Capital
Expenditures and cash taxes, but excluding the same from Borrower’s Brazil
segment.


“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board that are applicable to the circumstances as
of the date of determination and applied on a consistent basis.


“General Intangibles” means all of each Grantor’s present and future general
intangibles and all other presently owned or hereafter acquired intangible
personal property of each Grantor (including payment intangibles, all rights
under insurance policies and any and all choses or things in action, goodwill,
patents and patent applications, tradenames, servicemarks, trademarks and
trademark applications, copyrights, blueprints, drawings, purchase orders,
customer lists, monies due or recoverable from pension funds, route lists,
infringement claims, software, computer programs, computer discs, computer
tapes, literature, reports, catalogs, deposit accounts, tax refunds and tax
refund claims) other than Goods and Accounts, as well as each Grantor’s books
and records relating to any of the foregoing.
 
6

--------------------------------------------------------------------------------

“Goods” means all of each Grantor’s present and hereafter acquired goods, as
defined in the UCC, wherever located, including imbedded software to the extent
included in “goods” as defined in the UCC.


“Guarantor” means each of the entities identified as Guarantors in the Recitals
hereto and any other Person that has guaranteed all or any part of the
Obligations, and “Guarantors” means all such Persons collectively.


“Indebtedness” as applied to any Person, means, without duplication, (i) all
indebtedness for borrowed money; (ii) that portion of obligations with respect
to capital leases that is properly classified as a liability on a balance sheet
in conformity with GAAP; (iii) notes payable and drafts accepted representing
extensions of credit whether or not representing obligations for borrowed money;
(iv) any obligation owed for all or any part of the deferred purchase price of
property or services (excluding any such obligations incurred under ERISA and
trade payables entered into in the ordinary course of business of such Person),
which purchase price is (a) due more than six months from the date of incurrence
of the obligation in respect thereof or (b) evidenced by a note or similar
written instrument; (v) all indebtedness secured by any Lien on any property or
asset owned or held by that Person regardless of whether the indebtedness
secured thereby shall have been assumed by that Person; (vi) the face amount of
any letter of credit issued for the account of that Person or as to which that
Person is otherwise liable for reimbursement of drawings; (vii) the direct or
indirect guaranty, endorsement (otherwise than for collection or deposit in the
ordinary course of business), co-making, discounting with recourse or sale with
recourse by such Person of the indebtedness of another; (viii) any obligation of
such Person the primary purpose or intent of which is to provide assurance to an
obligee that the obligation of the obligor thereof will be paid or discharged,
or any agreement relating thereto will be complied with, or the holders thereof
will be protected (in whole or in part) against loss in respect thereof; and
(ix) any liability of such Person for the obligation of another through any
agreement (contingent or otherwise) (a) to purchase, repurchase or otherwise
acquire such obligation or any security therefor, or to provide funds for the
payment or discharge of such obligation (whether in the form of loans, advances,
stock purchases, capital contributions or otherwise) or (b) to maintain the
solvency or any balance sheet item, level of income or financial condition of
another if, in the case of any agreement described under subclauses (a) or (b)
of this clause (ix), the primary purpose or intent thereof is as described in
clause (viii) above; (x) obligations of such Person in respect of any exchange
traded or over the counter derivative transaction (xi) the Subordinated Debt.


“Inventory” means all of each Grantor’s inventory as defined in the UCC,
together with all of each Grantor’s present and future inventory, including
goods held for sale or lease or to be furnished under a contract of service and
all of each Grantor’s present and future raw materials, work in process,
finished goods, shelving and racking upon which the inventory is stored and
packing and shipping materials, wherever located, and any documents of title
representing any of the above.
 
7

--------------------------------------------------------------------------------

 “Irgovel” means Industria Riograndese de Oleos Vegetais Ltda, a limited
liability company organized under the laws of the Federative Republic of Brazil.


“Irgovel Escrow Account” means that certain escrow account established by U.S.
Bank National Association in San Francisco, California under that certain Escrow
Agreement, dated as of February 18, 2008, which was entered into by Borrower,
the selling security holders and U.S. Bank National Association in connection
with Borrower’s purchase of 100% of the total capital stock of Irgovel.


“Irgovel Investments” shall mean investments, loans and advances made after the
date hereof from Borrower to Irgovel or from Borrower to Nutra, but investments,
loans and advances from Borrower to Nutra shall only constitute Irgovel
Investments to the extent Nutra disburses such funds to Irgovel.


“Lien” means any security interest, security title, mortgage, deed to secure
debt, deed of trust, lien, pledge, charge, conditional sale or other title
retention agreement, or other encumbrance of any kind in respect of any
property, including the interest of each lessor under any capital lease and the
interest of any bondsman under any payment or performance bond, in, of or on any
assets or properties of a Person, whether now owned or hereafter acquired and
whether arising by agreement or operation of law.


“Loans” means the Revolving Loan, the Term Loan and any other extensions of
credit made pursuant to Section 2(g) hereunder.


“Loan Documents” means, collectively, this Agreement and all other agreements,
instruments, certificates and other documents executed and/or delivered in
connection with this Agreement, including collateral documents, security
agreements, pledges, guaranties, mortgages, deeds of trust, assignments,
subordination agreements, intercreditor agreements and all other agreements
executed and/or delivered by any Loan Party or any Affiliate of any Loan Party
pursuant hereto or in connection herewith, in each case as the same may be
amended, restated, supplemented, or otherwise modified from time to time.


“Loan Party” means each Grantor, any Guarantor, any other Person primarily or
secondarily, directly or indirectly, liable on any of the Obligations, or any
other Person which has granted a Lien on any assets of such Person as collateral
for any of the Obligations, and “Loan Parties” means all of the foregoing
Persons collectively.


“Material Adverse Effect” means a material adverse effect on: (a) the business,
financial condition, prospects, assets or liabilities of the Borrower and
Guarantors, taken as a whole, (b) the ability of any Borrower to perform its
material obligations under any Loan Document to which it is a party, or (c) the
validity or enforceability of this Agreement or the other Loan Documents or the
rights or remedies of the Lenders hereunder or thereunder; provided, however, in
the case of (a), (i) a material adverse effect shall be deemed not to have
occurred if the effect at any time on the items listed in (a) would not be a
material adverse effect under (a) if compared to the business, financial
condition, assets or liabilities of the Borrower and Guarantors, taken as a
whole, as the date of this Agreement, and (ii) any adverse effect caused by
changes in GAAP shall be disregarded.
 
8

--------------------------------------------------------------------------------

“Maturity Date” means the date specified on Item 7 of the Schedule.


“Maximum Revolver Amount” means the lesser of (i) the Revolver Commitment and
(ii) the Borrowing Base.


“Mortgages” means mortgage or similar institutions of the real property of
NutraCea located at 179 Court 15th Street, Mermentau, LA 70556 and at 3512 E.
Bench Road, Dillon, MT 59725.


“Negotiable Collateral” means all of each Grantor's present and future letters
of credit, advises of credit, notes, drafts, instruments, and documents,
including, without limitation, bills of lading, leases, and chattel paper, and
Grantor's books and records relating to any of the foregoing.


“Obligations” means all Indebtedness, obligations and liabilities of each
Grantor to the Agent and Lenders under this Agreement and under each other Loan
Document of every kind and description, direct or indirect, secured or
unsecured, joint or several, absolute or contingent, due or to become due,
including any overdrafts, whether for payment or performance, now existing or
hereafter arising, whether presently contemplated or not, regardless of how the
same arise, or by what instrument, agreement or book account they may be
evidenced, or whether evidenced by any instrument, agreement or book account,
including, but not limited to, all loans (including any loan by modification,
renewal or extension), all undertakings to take or refrain from taking any
action, and all interest, taxes, fees, charges, expenses and attorney’s fees 
chargeable to any Grantor or incurred by a Lender pursuant to this Agreement or
any other Loan Document.


“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.


“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, P.L.
107-56, as amended.
 
9

--------------------------------------------------------------------------------

“Permitted Liens” means (a) Liens or charges for current taxes, assessments or
other governmental charges which are not delinquent or remain payable without
any penalty, or the validity of which is contested in good faith by appropriate
proceedings upon stay of execution of the enforcement thereof and for which
appropriate reserves have been established in accordance with GAAP on the books
and records of the Grantors; (b) letters of credit, deposits or pledges to
secure (i) statutory obligations, (ii) surety or appeal bonds, (iii) bonds for
release of attachment, stay of execution or injunction, or as otherwise may be
required pursuant to applicable rule, regulation, statute or interpretation by
any governmental authority; (c) statutory Liens on property arising in the
ordinary course of business which, in the aggregate, do not materially impair
the use of such property or materially detract from the value of such property;
(d) Liens existing on the Closing Date and described on Item 3 of the
Schedule including replacement Liens on the assets subject to such Liens; (e)
Liens consisting of judgment or judicial attachment liens (other than the Liens
described in clause (a) above) that do not constitute a Default hereunder; (f)
Liens consisting of pledges or deposits required in the ordinary course of
business in connection with workers’ compensation, unemployment insurance, and
other types of social security (g) Liens on Equipment securing all or part of
the purchase price of such Equipment; provided, however, that (i) such Lien is
created contemporaneously with the acquisition of such Equipment, (ii) such Lien
attaches only to such specific items of Equipment so acquired, and (iii) such
Lien secures only the indebtedness incurred to acquire such Equipment; (h) Liens
in favor of the Agent or any Lender securing the Obligations, (i) attachments,
judgments and other similar Liens arising in connection with court proceedings
that do not constitute a Default, (j) easements, rights of way, restrictions
(including zoning restrictions and covenants or conditions contained in licenses
or agreements), encroachments, minor defects or irregularities in title and
other similar Liens not interfering in any material respect with the ordinary
conduct of the business of Grantors, (k) any interest or title of lessor under
any lease or sublease not prohibited hereby, in each case, pertaining to assets
that are not owned by any Grantor and to the extent such lease or sublease has
been entered into by Grantors in the ordinary course of their business and
covering only the assets so leased, (l) Liens (A) arising in the ordinary course
of business of collection of a collection bank arising under Section 4-210 of
the UCC on items in the course of collection and (B) in favor of a banking
institution arising as a matter of law encumbering deposits including brokers
Liens, bankers Liens, rights of set-off and other similar Liens which are within
the general parameters customary in the banking industry, (m) Liens arising by
operation of law under Article 2 of the Uniform Commercial Code in favor of a
reclaiming seller of goods or buyer of goods, (n) leases, subleases, licenses,
sub-licenses and other similar encumbrances incurred in the ordinary course of
business that do not materially interfere with the ordinary conduct of the
business of Grantors, (o) Liens in favor of customs and revenue authorities
arising as a matter of law which secure payment of customs duties in connection
with the importation of goods in the ordinary course of business, (p) workmens’,
materialmens’ or other similar Liens, (q) Liens consisting of licenses of
intellectual property to third parties in the ordinary course of business to the
extent otherwise permitted hereunder, and (r) mechanic’s Liens, carrier’s Liens
and other Liens to secure the performance of tenders, statutory obligations,
contract bids, government contracts, performance and return of money bonds and
other similar obligations, incurred in the ordinary course of business, provided
that such Liens are pursuant to statutory requirements and/or common law, (s)
Liens on rebates of premiums in connection with the financing of premiums for
ordinary course insurance policies, and (t) those Liens that are expressly
subordinated to the Liens of Agent and Senior Lender as set forth in a
Subordination Agreement in form and substance acceptable to Agent.


“Person” means an individual, corporation, partnership, limited liability
company, association, trust, unincorporated organization, government or any
agency or political subdivision thereof, or any other entity.


“Required Lenders” means, at any time, those Lenders holding in excess of a
majority of the Revolver Commitment, the outstanding principal amount of the
Term Loan and any additional loans pursuant to Section 2(g) hereof, in the
aggregate.


“Revolver Commitment” means $3,500,000.
 
10

--------------------------------------------------------------------------------

“Revolving Loans” have the meaning set forth in Section 2(a)(i) hereof.


“Run-Rate EBITDA” means the greater of (i) the Borrower’s most recent quarter’s
Adjusted EBITDA multiplied by 4 and (ii) the Borrower’s two most recent
quarter’s Adjusted EBITDA multiplied by 2, in each case excluding Borrower’s
Brazil segment.


“Sanctioned Entity” means (a) an agency of the government of, (b) an
organization directly or indirectly controlled by, or (c) a person resident in a
country that is subject to a sanctions program identified on the list maintained
by OFAC and available at http://www.treas.gov/offices/enforcement/ofac/programs,
or as otherwise published from time to time as such program may be applicable to
such agency, organization or person.


“Sanctioned Person” means a person named on the list of Specially Designated
Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov/offices/enforcement/ofac/sdn/index.html, or as otherwise
published from time to time.


“Senior Debt” means the Obligations under this Agreement, including the then
outstanding Revolving Loan balance, the Term Loan and any additional loans
advanced under Section 2(g) hereof.


“Subordinated Debt” means that certain subordinated debt of the Borrower in the
original principal amount of $6,500,000.


“Subordination Agreement” means that certain subordination agreement with
respect to the Subordinated Debt, among the Agent, the Borrower, and the
subordinated creditors named therein, dated on or about the date hereof.


“Subsidiary Pledge Agreement” means the agreements dated as of the date hereof
executed by NutraCea, LLC, SRB-LC, LLC and RiceX Company with respect to the
equity of their respective subsidiaries.


“Term Loan” shall have the meaning set forth in Section 2(b)(i) hereof.


“Term Loan Commitment” means $2,500,000.00.


“Total Debt” means as at any date of determination, the aggregate stated balance
sheet amount of consolidated Indebtedness of Borrower, but excluding the
Indebtedness of Borrower’s Brazil segment .


“Total Debt Service” means interest, with respect to any applicable period plus
scheduled payments of principal with respect to Total Debt.


“UCC” means the Uniform Commercial Code, as in effect from time to time, of the
State of New York or of any other state the laws of which are required as a
result thereof to be applied in connection with the issue of perfection of
security interests; provided, however, that to the extent that the UCC is used
to define any term herein or in any other documents and such term is defined
differently in different Articles or Divisions of the UCC, the definition of
such term contained in Article or Division 9 shall govern.
 
11

--------------------------------------------------------------------------------

“Validity Agreement” means, collectively, the information and support agreement
by each Grantor as of the date hereof, in favor of Agent, together with any
additional or replacement validity agreements executed after the date hereof.


“Warrant” means those certain warrants issued by Borrower in favor of each
Lender or its respective Affiliate on the Closing Date.


Other Definitional Provisions.  References to the “Schedule” or any “Section” or
“Exhibit” refer to the Schedule or a section or exhibit, respectively, of this
Agreement unless otherwise specifically provided.  Any of the terms defined in
Section 1 may, unless the context otherwise requires, be used in the singular or
the plural depending on the reference.  In this Agreement: words importing any
gender include the other genders; the words “including”, “includes” and
“include” shall be deemed to be followed by the words “without limitation”;
references to agreements and other contractual instruments shall be deemed to
include subsequent amendments, assignments, and other modifications thereto, but
only to the extent such amendments, assignments and other modifications are not
prohibited by the terms of this Agreement; references to any Person includes
their respective permitted successors and assigns or people succeeding to the
relevant functions of such Persons; any and all terms which are defined in the
UCC and are not defined herein shall be construed and defined in accordance with
the definition of such terms under the UCC; accounting terms not defined herein
shall have the respective meanings given them under GAAP; all accounting
computations and presentations shall be performed in accordance with GAAP; all
references to statutes and related regulations shall include any amendments of
same and any successor statutes and regulations; all references to time of day
shall refer to New York, New York time; and all references to Obligations of
Borrower shall mean the joint and several obligations of the Grantors, including
the Borrower.


2.             Borrowing.


(a)           Revolving Loan.  From time to time Borrower may request, and
Lenders will, severally and not jointly, subject to the other terms and
conditions of this Agreement, lend to Borrower, in a minimum amount of $100,000,
up to an amount equal to the Maximum Revolver Amount at any time (the “Revolving
Loan”).  Any request for a Revolving Loan hereunder must be received by Agent,
together with the accompanying Borrowing Base Certificate and all other required
information, no later than 11:00 a.m., New York, New York time on a Business Day
in order for such loan to be made on the following Business Day.  Borrower may
repay amounts owed under the Revolving Loan at any time, and such amounts that
are repaid may be reborrowed upon the terms and conditions of this Agreement.
Subject to the terms and conditions herein, $1,000,000 of Revolving Loans shall
be requested by Borrower and made available by Lenders to or for the benefit of
Borrower on the Closing Date.
 
12

--------------------------------------------------------------------------------

(b)           Term Loan.


(i)            Subject to the terms and conditions of this Agreement, Lenders
shall lend the Term Loan Commitment on the Closing Date to or for the benefit of
Borrower, in one advance (the “Term Loan”).


(ii)          Amounts borrowed under this Section 2(b) and repaid or prepaid may
not be reborrowed.


(c)           Maturity.  The entire unpaid balance of the Revolving Loan, the
Term Loan and all other Obligations shall be due and payable on the Maturity
Date.


(d)           Standards.  Subject to the definitions of the terms Eligible
Accounts, Agent will determine eligibility and the loan value of Collateral, in
its sole discretion, consistent with Agent’s experience, prudent business
judgment and standards of commercial reasonableness applicable to asset-based
credits and in good faith.  Any Loans requested by a Borrower and made by Agent
or at any time outstanding in excess of the Borrowing Base or any other
limitation set forth in this Agreement will, nevertheless, be subject to the
terms of this Agreement, will constitute Obligations for all purposes and be
entitled to the benefits of the Collateral.


(e)            Persons Authorized to Request Loans.  Borrower hereby authorizes
and directs Agent and Lender to make Loans to or for the benefit of Borrower
upon receipt of instructions from any of the persons listed on Item 4 of the
Schedule.  Agent shall have no liability whatsoever to Borrower or any other
Person for acting upon any such instructions which Agent, in good faith,
believes were given by any such person, and Agent shall have no duty to inquire
as to the propriety of any disbursement.  Agent is hereby authorized to make the
Loans provided for herein based on instructions received by facsimile,
electronic mail, telephone or other method of communication from any of such
persons.  Although Agent shall make a reasonable effort to determine the
person’s identity, Agent shall not be responsible for determining the
authenticity of any such instructions, and Agent may act on the instructions of
anyone it perceives to be one of the persons authorized to request Loans
pursuant to Item 4 of the Schedule.  Agent shall have the right to accept the
instructions of any of the foregoing persons unless and until Agent actually
receives from a Borrower (in accordance with the notice provisions of this
Agreement) written notice of termination of the authority of that person. 
Borrower may change persons designated to give Agent borrowing instructions only
by delivering to Agent written notice of such change.  Borrower will ensure that
each telephone instruction from any person designated in or pursuant to this
paragraph shall be followed by written confirmation of the request for
disbursement in such form as Agent makes available to Borrower from time to time
for such purpose; provided, however, that Borrower’s failure to provide written
confirmation of any telephonic instruction shall not invalidate such telephonic
instruction.


(f)            Application of Remittances.  Each Grantor shall have entered into
deposit account control agreements in the forms attached hereto as Exhibits D
and E or any other form reasonably acceptable to Agent and Borrower (“Control
Agreement”) with respect to each Grantor’s bank accounts naming Agent as an
authorized person of such accounts.  Each Grantor will cause the proceeds of
Accounts to be forwarded by all Customers directly to a lockbox designated by
Agent.  Such lockbox shall be maintained by a bank designated by Agent and all
payments received in such lockbox shall be deposited in a bank account in
Grantor’s name and owned by Grantor at such bank designated by Agent for
application to the Obligations.  All checks, cash or other remittances received
by each Grantor, whether for application to Accounts or otherwise, will be
received by each Grantor in trust for Agent, as provided in the Control
Agreement, and each Grantor will turn over to Agent the identical remittances as
speedily as possible, appropriately endorsed, if necessary, to be used as set
forth in the Control Agreement.  Each Grantor will account fully and faithfully
for and promptly pay or turn over to Agent proceeds in whatever form received of
the sale or other disposition of any Collateral as provided in the Control
Agreement, and each Grantor agrees that the inclusion of proceeds in
“Collateral” will not be deemed to mean that Agent consents to each Grantor's
disposition of Collateral other than in accordance with the terms of this
Agreement.
 
13

--------------------------------------------------------------------------------

(g)           Additional Loans. At any time within twenty-four (24) months after
the Closing Date, Borrower shall be entitled to request that Lenders provide an
increase in the Term Loan Commitment in a minimum increment of $500,000 and a
total maximum of $2,000,000.  Any such increase shall be at the sole and
absolute discretion of the Lenders but in any event shall (i) be secured by the
Collateral on a pari passu basis with the then existing Obligations, (ii) not be
granted if a Default is then occurring and continuing or would be caused
thereby, (iii) not cause a violation of any financial covenant set forth in Item
21 of the Schedule; and (iv) be subject to the upfront fees set forth in Item
10(e) of the Schedule.


(h)           Conditions to Obligation to Make Loans.  Borrower acknowledges
that each Lender’s obligation to make the Loans to Borrower is subject to the
following terms and conditions:


(i)            Each Lender has no obligation to make the Revolving Loan or the
Term Loan to Borrower or to extend any other financial accommodation to Borrower
unless and until (A) each Grantor delivers to Lenders, in form and substance
satisfactory to each Lender in its discretion, each agreement, instrument, legal
opinion and other document specified on Item 6 of the Schedule, as applicable,
unless waived by the Lenders, and (B) each other condition precedent specified
on Item 6 of the Schedule has been satisfied or waived in a manner satisfactory
to each Lender in its discretion.


(ii)          Each Lender’s obligation to make any Loans to Borrower and extend
other financial accommodations to Borrower (including the initial Loans made on
the Closing Date) is subject to the conditions that, as of the date of any such
Loan or other accommodation, no Default will have occurred and be continuing
hereunder, the Borrower shall be in compliance with the financial covenants set
forth on Item 21 of the Schedule both before and after giving effect to the
proposed borrowing, there will have occurred no Material Adverse Effect and
Borrower’s representations and warranties set forth in this Agreement (including
any amendment, modification, supplement or extension hereof), and the other Loan
Documents will be true and correct in all material respects as if made on and as
of the date of each subsequent credit request unless such representations and
warranties expressly relate to an earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date.  Each request for a borrowing or other
financial accommodation by Borrower will be deemed to be a reaffirmation of each
Grantor's warranties and representations hereunder.
 
14

--------------------------------------------------------------------------------

(i)            Repayment of Loans.  Upon termination of this Agreement, or upon
written demand by Agent upon the occurrence and during the continuance of a
Default, Grantors will jointly and severally repay upon demand all of the
Obligations.  If no demand is earlier made, Borrower will repay all Obligations
in full, without demand or notice, on the termination date of this Agreement
provided for in Item 7 of the Schedule.  If at any time for any reason, the
aggregate outstanding principal amount of (i) the Revolving Loan exceeds the
Maximum Revolver Amount or (ii) the Term Loan exceeds the Term Loan Commitment,
Borrower will immediately, without notice or demand, repay the portion of the
outstanding principal amount of the Revolving Loan and the Term Loan as the case
may be, together with accrued and unpaid interest on the amount repaid, in an
amount equal to such excess (it being understood that such excess amount,
regardless of how it arose, shall nevertheless constitute an Obligation
hereunder and be secured by all of the Collateral).  Borrower shall make each
payment required hereunder or under any other Loan Document without setoff,
deduction or counterclaim.


Upon the occurrence and during the continuance of a Default and acceleration of
the Revolving Loan and the Term Loan by the Lenders, Borrower shall pay all of
the Obligations at the prepayment premiums set forth in Item 10(d) of the
Schedule upon demand (except in the case of a Default specified in Section
13(a)(vi) in which case such amounts shall become automatically due immediately
upon such occurrence).


(j)             Maturity.  This Agreement will continue in full force and effect
from the Closing Date until the termination date provided for in Item 7 of the
Schedule.


(k)           Prepayments, Voluntary Termination.


(i)            Borrower may elect to prepay the Term Loan in increments of
$500,000 at any time upon at least thirty (30) days’ prior written notice to
Agent, together with the applicable prepayment fees as set forth in Item 10(d)
of the Schedule.  Any prepayment in part shall be applied to the principal
amount of the Term Loan payable at maturity and shall not affect the
amortization pursuant to Section 2(o)(ii) hereof.  In the case of prepayment in
whole, on the date specified in such notice, termination of this Agreement will
be effective so long as the Borrower has paid to Lenders, in same day funds, an
amount equal to the aggregate principal amount of the Term Loan and Revolving
Loan outstanding on such date, together with accrued interest thereon, all other
Obligations outstanding and unpaid have been paid in full in cash, and Borrower
shall have executed and delivered to Agent and Lenders a payoff letter
(containing indemnification provisions reasonably satisfactory to Agent and
Lenders) and such other documentation as Agent shall reasonably require.


(l)            Termination on Default.  Notwithstanding the foregoing, should a
Default occur and be continuing (giving effect to applicable grace periods and
cure rights), the Required Lenders will have the right to terminate this
Agreement at any time without prior notice.


(m)          Survival.  Notwithstanding termination of this Agreement, all the
terms, conditions, and provisions hereof (including Agent’s security interest in
the Collateral) will continue to be fully operative until all Obligations have
been fully disposed of, concluded, paid and satisfied.  Agent shall have no
obligation to release its Liens on any Collateral until (i) the Obligations have
been repaid in full in cash in immediately available funds and (ii) the Borrower
shall have executed and delivered to Lenders a payoff letter containing
indemnification provisions reasonably satisfactory to Agent and Lenders and such
other documentation as Lenders shall reasonably require. Notwithstanding
anything herein to the contrary, upon the fulfillment of the preceding
conditions in this Section 2(m), the Borrower’s obligations under the Warrant
shall not constitute “Obligations” under this Agreement or any other Loan
Document.
 
15

--------------------------------------------------------------------------------

(n)           Payments as Loans.  If Agent, with the consent of Lenders,
determines in its discretion that extensions of credit are necessary to protect
the Collateral or to enhance the likelihood of repayment in full of the
Obligations, Agent is hereby authorized, but not required, to make such
extensions of credit and charge them to Borrower’s loan account whereupon such
extension of credit shall be deemed part of the Obligations secured by the
Collateral.


(o)           Mandatory Repayment.


(i)            Sales of Assets; Insurance Proceeds; Indebtedness.  Borrower
shall be required to promptly prepay the Term Loan in an amount equal to one
hundred percent (100%) of the net proceeds from (x) any sale or other
disposition of assets outside the ordinary course of business, (y) from casualty
insurance claims and (z) from incurrence or issuance of Indebtedness not
permitted hereunder, but excluding for the avoidance of doubt operating leases,
insurance premium financing and similar arrangements incurred in the ordinary
course in an amount not to exceed $150,000 per transaction, and any such
prepayments are subject to prepayment pricing as set forth in Item 10(d) of the
Schedule.  Notwithstanding the foregoing, Borrower shall not be required to
prepay the Term Loan provided that no Default has occurred and is continuing and
(x) such proceeds do not exceed $100,000 in the aggregate during the term of
this Agreement or (y) such proceeds are from the sale of the Borrower’s
building, machinery and equipment located in Lake Charles, Louisiana, (“Lake
Charles Assets”), provided that from the proceeds from the sale of the Lake
Charles Assets, Borrower shall fund into escrow with the Agent, to be used to
pay scheduled interest and principal under the Subordinated Debt in an aggregate
amount not to exceed $225,000 and, after payment of such amounts, 50% of the
remaining proceeds shall be used to prepay the Term Loan and the other 50% of
the remaining proceeds may be retained by Borrower. For the avoidance of doubt,
“net proceeds” as used in this Section shall mean those gross proceeds resulting
from any transaction described in foregoing clauses (x) and (y) less reasonable
brokerage, legal, accounting, tax and other fees and expenses, to the extent
actually paid or payable by any Grantor.  In addition to the foregoing, the
Borrower shall, at the request of the Agent and Lenders, repay the Loans in an
amount equal to 50% of the net proceeds of any sale of equity, including upon
the exercise of any warrants.


So long as a Default is not then continuing, if Borrower sells all or any
portion of the Lake Charles Assets and the proceeds from such sale are used in
accordance with this Section 2(o)(i), Agent and Lenders shall, in accordance
with Section 17(e) of this Agreement, authorize Borrower to take all necessary
actions to reflect the termination of any Lien against the Lake Charles Assets
pursuant to this Agreement, including without limitation the filing of any
termination statements and the recording of any modification to a mortgage.
Agent and the Lenders shall cooperate with Borrower to effect the foregoing
termination.


(ii)           Amortization.  Commencing in October 2016, Borrower shall be
required to repay the original principal balance of the Term Loan (in addition
to any increase in the Term Loan pursuant to Section 2(g) hereof) to Lenders on
the last Business Day of the 1st, 4th, 7th and 10th month of each calendar year
in an amount equal to five percent (5%) of the original principal amount of the
Term Loan (as recalculated from time to time to give effect to the increase of
any additional Loans pursuant to Section 2(g) hereof).
 
16

--------------------------------------------------------------------------------

(p)           Application of Amounts.  Except as otherwise specified herein, all
payments and any other amounts received by the Agent from or for the benefit of
Borrower shall be applied first to any outstanding fees, expenses and interest,
hereunder and then to reduce the principal amount of the Revolving Loan. If
there is no principal amount outstanding under the Revolving Loan, all payments
and any other amounts received by the Agent from or for the benefit of Borrower
shall be applied ratably to the remaining scheduled amortization payments of the
Term Loan, in the inverse order or maturity.  Upon the occurrence and during the
continuance of a Default, Agent shall be entitled to apply any and all proceeds
of any payments and any other amounts received by the Agent from or for the
benefit of Borrower in its sole and absolute discretion.


3.             Interest and Fees.


(a)           Interest on Loans.  Borrower will pay Lenders, or at Lenders’
option, Agent may charge Borrower’s loan account with interest on the average
daily principal amount of Revolving Loan and Term Loan, respectively,
outstanding hereunder, calculated monthly and payable in arrears on the first
Business Day of each calendar quarter by 11:00 am New York City time, at a rate
(computed on the basis of the actual number of days elapsed over a year of 365
days) equal to the sum of (i) LIBOR (as defined below), plus (ii) the interest
margin specified in Item 8 of the Schedule (the “Interest Margin”).  LIBOR may
not be the lowest or best rate at which Agent calculates interest or extends
credit.  LIBOR for each calendar month shall be adjusted (if necessary) on the
first day of such calendar month and shall be equal to LIBOR in effect as of the
close of business on the last Business Day of the immediately preceding calendar
month.  As used herein, “LIBOR” means, at any time, an interest rate per annum
equal to the interest rate per annum (rounded upwards, if necessary, to the
nearest 1/100th of 1%) as published in the “Money Rates” section of The Wall
Street Journal (or another national publication selected by Agent) as the
one-month London Interbank Offered Rate for United States dollar deposits (or,
if such page shall cease to be publicly available or, if the
information/description contained on such page, in Agent’s sole judgment, shall
cease to accurately reflect such London Interbank Offered Rate, then such rate
as reported by any publicly available recognized source of similar market data
selected by Agent that, in Agent’s reasonable judgment, accurately reflects such
London Interbank Offered Rate). Notwithstanding the foregoing, in no event shall
LIBOR at any time be less than 0.75% or greater than 1.25%.


(b)           Market Disruption Event.  If, at any time, a Lender reasonably
determines (which determination shall be conclusive and binding) that (i) by
reason of circumstances affecting the London interbank market generally,
adequate and fair means do not exist for ascertaining LIBOR for the following
month as provided in subsection (a) hereof, or (ii) disruptions in the short
term money markets have materially and adversely affected such Lender’s cost of
funds such that the interest rate hereunder does not adequately or fairly
reflect such Lender’s cost of making, funding or maintaining the Loans
hereunder, a “Market Disruption Event” will be deemed to have occurred and such
Lender shall promptly notify Borrower thereof.  The rate of interest hereunder
(the “Adjusted Rate of Interest”) shall be adjusted and shall thereafter be a
rate equal to the sum of (x) the rate that such Lender reasonably determines
(which reasonable determination shall be conclusive and binding) expressed as a
percentage rate per annum, to be the cost to such Lender of funding the loan
from its primary leverage provider, plus (y) the Interest Margin. Provided,
however, in no event shall the Adjusted Rate of Interest exceed a rate of 12%
per annum. Such Lender shall give prompt notice to Borrower of the Adjusted Rate
of Interest.  Borrower shall begin to be charged interest at the Adjusted Rate
of Interest effective as of the first day of the month following the month in
which such Lender provides notice thereof to Borrower.
 
17

--------------------------------------------------------------------------------

(c)           Default Interest.  To the extent permitted by law and without
limiting any other right or remedy of Lenders hereunder, whenever there is a
Default occurring and continuing under this Agreement, the rate of interest on
the unpaid principal balance of the Obligations may, at the option of the Agent,
and shall, at the option of the Required Lenders, be increased by adding the
default margin identified on Item 9 of the Schedule to the interest rate
otherwise in effect hereunder.  Lenders may charge such default interest rate
retroactively beginning on the date the applicable Default first occurred or
existed and for the period it is continuing.  Borrower acknowledges that:  (i)
such additional rate is a material inducement to Lenders to make the Loans
described herein; (ii) Lenders would not have made the Loans in the absence of
the agreement of Borrower to pay such additional rate; (iii) such additional
rate represents compensation for increased risk to Lenders that the Loans will
not be repaid; and (iv) such rate is not a penalty and represents a reasonable
estimate of (A) the cost to Lenders in allocating its resources (both personnel
and financial) to the ongoing review, monitoring, administration and collection
of the Loans, and (B) compensation to Lenders for losses that are difficult to
ascertain.  In the event of termination of this Agreement by either party
hereto, Lenders’ entitlement to this charge will continue until all Obligations
are paid in full.


(d)           Fees.  Borrower will pay to Lenders the fees set forth in Item 10
of the Schedule.


(e)            No Usury.  Borrower acknowledges that Lenders do not intend to
reserve, charge or collect interest on money borrowed under this Agreement at
any rate in excess of the rates permitted by applicable law and that, should any
interest rate provided for in this Agreement exceed the legally permissible
rate(s), the rate will automatically be reduced to the maximum rate permitted
under applicable law.  If Lenders should collect any amount from Borrower which,
if it were interest, would result in the interest rate charged hereunder
exceeding the maximum rate permitted by applicable law, such amount will be
applied to reduce principal of the Obligations or, if no Obligations remain
outstanding, will be refunded to Borrower.


(f)            Monthly Statements.  Agent will render a statement to Borrower
each month for borrowings of Loans, payments, and other transactions pursuant to
this Agreement, and such statement rendered by Agent will be binding upon
Borrower unless Agent is notified in writing to the contrary within 30 days
after the date such statement is rendered.


4.            Representations and Warranties of Grantors. Except as set forth in
the disclosure letter separately delivered by the Grantors to Agent on even date
herewith (“Disclosure Letter”), the Grantors hereby jointly and severally
represent and warrant to Agent and Lenders that:
 
18

--------------------------------------------------------------------------------

(a)            Authority, Compliance with Laws, Litigation, No Material Adverse
Change, Etc.    (i) each Grantor’s exact legal name, type of organization, state
of organization and organizational identification number are fully and
accurately set forth on Item 11 of the Schedule, and each Grantor is duly
organized and validly existing under the laws of such state of organization or
incorporation; (ii) the execution, delivery, and performance of this Agreement
and the other Loan Documents (A) are within each Grantor’s corporate or limited
liability company powers, (B) have been duly authorized, (C) do not violate such
Grantor’s charter documents, (D) (x) do not violate any law or regulation,
including, without limitation, any law or regulation relating to occupational
health and safety or protection of the environment applicable to such Grantor,
or (y) any indenture, agreement, or other undertaking to which such Grantor is a
party or by which such Grantor or such Grantor’s property is bound, except in
the case of this clause (D) as would not cause a Material Adverse Effect; (iii)
this Agreement and the other Loan Documents to which each Grantor is a party
constitute valid, binding and enforceable obligations of such Grantor in
accordance with the terms hereof and thereof, except as enforceability may be
limited by bankruptcy, insolvency, fraudulent conveyance, moratorium or other
similar laws applicable to creditors’ rights generally or by generally
applicable equitable principles affecting the enforcement of creditors’ rights;
(iv) each Grantor has no direct or indirect subsidiaries or other investments in
other Persons, except as set forth on Item 12 of the Schedule; (v) each Grantor
is in compliance in all material respects with all laws, rules and regulations
applicable to such Grantor, including laws, rules or regulations concerning the
environment, occupational health and safety and pensions or other employee
benefits; (vi) except as set forth on Item 13 of the Schedule, there is no
litigation or investigation pending against such Grantor (or, so far as such
Grantor is aware, threatened in writing) which could reasonably be expected to
have a Material Adverse Effect (taking into account any insurance coverage that
has been acknowledged by the insurer); (vii) other than debt that is to be
repaid from the proceeds of the first advance hereunder, each Grantor is not
indebted to any other Person for money borrowed nor has any Grantor issued any
guaranty of payment or performance by any other Person, except as permitted
hereunder or as set forth on Item 14 of the Schedule; (viii) since December 31,
2014, there has been no Material Adverse Effect; and (ix) each Grantor is, and
after giving effect to the initial Loans under this Agreement and the
application of the proceeds of such Loans such Grantor will be, solvent and has
sufficient revenues to pay such Grantor’s obligations as they come due and
adequate capital with which to conduct such Grantor’s business.


(b)           Title to Assets, Other Collateral Matters.  (i) each Grantor has
good and valid title to the Collateral, free of all Liens except for Permitted
Liens, and no financing statement, mortgage, notice of Lien, deed of trust,
security agreement, or any other agreement or instrument creating or giving
notice of any Lien against any of the Collateral has been signed, authorized or
delivered by such Grantor, except in a Lender’s favor or with respect to
Permitted Liens; (ii) with regard to each Account as it arises, such Grantor
will have made delivery of the goods or will have rendered the services ordered;
(iii) all Inventory is in good condition, meets all applicable material
governmental and industry standards and is currently usable or saleable in the
ordinary course of such Grantor’s business; (iv) all Equipment is in good
condition and state of repair, ordinary wear and tear excepted; (v) all
Collateral meets applicable material government standards in all material
respects; (vi) in the past five years, except as set forth on Item 15 of the
Schedule (A) such Grantor has not used any other legal, trade or fictitious
names, and (B) such Grantor has not been a party to any merger or purchased
assets from any other Person other than in the ordinary course of business; and
(vii) each of such Grantor’s chief executive office and principal place of
business, all Inventory, all Equipment and all other Collateral is located at
the addresses (including the county) set forth on Item 16 of the Schedule.
 
19

--------------------------------------------------------------------------------

(c)           Ownership Structure.  (i) Item 17 of the Schedule accurately
describes the authorized and outstanding   capital stock, membership interests
or other equity interests for each Grantor, and (ii) the individual(s) or
entities listed on Item 17 of the Schedule have, directly or indirectly, voting
and managerial control of Borrower.


(d)           Additional Representations.  (i) no Grantor is engaged as one of
its principal activities in owning, carrying or financing the purchase or
ownership by others of “margin stock” (as defined in Regulation U of the Board
of Governors of the Federal Reserve System); (ii) no Grantor owns real property
or leases real property other than as listed on Item 18 of the Schedule; and
(iii) a list and brief description of all bank accounts maintained by any
Grantor with any bank or financial institution is set forth on Item 19 of the
Schedule.


(e)           Intellectual Property.  (i) Item 19A of the Schedule sets out a
complete and accurate list of patents, trademarks, trade names and copyrights
that each Grantor owns, is licensed or otherwise has the lawful right to use
that is material to its business, (ii) each Grantor owns, is licensed or
otherwise has the lawful right to use the permits and other governmental
approvals, patents, trademarks, trade names, copyrights, technology, know-how
and processes necessary and sufficient for the conduct of its business as
currently conducted which are material to its business, (iii) there are no
claims pending or, to Grantor's knowledge, threatened in writing, that any
Grantor is infringing or otherwise adversely affecting the rights of any Person
with respect to such permits and other governmental approvals, patents,
trademarks, trade names, copyrights, technology, know-how and processes, except
for such claims and infringements as do not, in the aggregate, give rise to any
liability on the part of any Grantor, which has or is reasonably likely to have
a Material Adverse Effect and (iv) the consummation of the transactions
contemplated by the Loan Documents will not impair any Grantor's ownership of or
rights under (or the license or other right to use, as the case may be) any
permits and governmental approvals, patents, trademarks, trade names,
copyrights, technology, know-how or processes in any manner which has or is
reasonably likely to have a Material Adverse Effect.


(f)            Foreign Assets Control Regulations and Anti-Money Laundering.


(i)            No Loan Party or any Affiliate thereof: (a) is a Sanctioned
Person, (b) has any assets in Sanctioned Entities, or (c) derives any operating
income from investments in, or transactions with Sanctioned Persons or
Sanctioned Entities.  The proceeds of the Loans will not be used and have not
been used to fund any operations in, finance any investments or activities in,
or make any payments to, a Sanctioned Person or a Sanctioned Entity.


(ii)           Each Grantor is in compliance, in all material respects, with the
Patriot Act.  No part of the proceeds of the Loans will be used, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended.
 
20

--------------------------------------------------------------------------------

(g)           Labor.  Except as disclosed on Item 19B of the Schedule:


(i)            There is no collective bargaining agreement or relationship
between any Grantor and any labor organization;


(ii)           no labor organization or group of employees has filed any
representation petition or made any written or oral demand for recognition with
any Grantor;


(iii)         to the knowledge of the Grantors, no union organizing or
decertification efforts are underway or threatened and no other question
concerning representation exists; and


(iv)         no labor strike, work stoppage, slowdown, or other material labor
dispute has occurred, and none is underway or, to the knowledge of Borrower,
threatened.


(h)           Assurances.  This Agreement, together with all exhibits and
schedules hereto, the Loan Documents, and the agreements and financial
statements furnished to the Lenders by any Grantor do not, when taken as a
whole, contain any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements contained herein or
therein, in the light of the circumstances under which they were made, not
misleading.


(i)            No Material Adverse Effect.  To the knowledge of the Grantors,
there is no fact which the Grantors have not disclosed to the Lenders in writing
which could reasonably be expected to have a Material Adverse Effect.


5.             Collateral.


(a)           Grant of Security Interest.  To induce Lenders to accept this
Agreement and to make Loans to Borrower from time to time pursuant to its terms,
each Grantor hereby grants to Agent, for the benefit of Lenders, a security
interest in, and assigns, mortgages and pledges to each Lender, for itself and
as agent for any Affiliate of such Lender, all of such Grantor's right, title
and interest in and to the following property of such Grantor, whether real or
personal, tangible or intangible, now owned or existing or hereafter acquired or
arising (collectively, the “Collateral”):


(i)            all Accounts, Inventory, Equipment, Goods, General Intangibles
and Negotiable Collateral;


(ii)           all investment property, securities and securities accounts and
financial assets, as well as all bank and depository accounts and all funds on
deposit therein;


(iii)         all chattel paper (whether tangible or electronic) and contract
rights;


(iv)         all guaranties, collateral, Liens on real or personal property,
leases, letters of credit, supporting obligations, and all other rights,
agreements, and property securing or relating to payment of Accounts or any
other Collateral;


(v)          all documents, books and records relating to any Collateral or to
each Grantor's business;
 
21

--------------------------------------------------------------------------------

(vi)         all other property of each Grantor now or hereafter in the
possession or control of a Lender or any of such Lender’s Affiliates (including
cash, money, credits and balances of Borrower held by or on deposit with a
Lender or any Affiliate of a Lender);


(vii)       all of each Grantor's commercial tort claims listed on (A) Item 20
of the Schedule (which each Grantor represents and warrants is a true, accurate
and complete list of all of such Grantor’s commercial tort claims as of the
Closing Date) or (B) any other writing provided to Lenders pursuant to Section
7(e);


(viii)     all patents, trademarks, royalty rights, copyrights, technology,
know-how and other intellectual property, which shall be listed on Item 19A of
the Schedule;


(ix )         all other property of each Grantor whether governed by Article 9
of the UCC or other law; and


(x)           all proceeds and products of all of the foregoing in any form,
including amounts payable under any policies of insurance insuring all or any of
the foregoing against loss or damage, all parts, accessories, attachments,
special tools, additions, replacements, substitutions and accessions to or for
all or any of the foregoing, all condemnation or requisition payments with
respect to all or any of the foregoing and all increases and profits received
from all or any of the foregoing.


Notwithstanding any other provision of this Agreement or the Loan Documents, the
Collateral shall not include, Borrower shall not be required to pledge, and
Agent and the Lenders shall have no security interest in (i) Borrower’s
membership interest in RBT PRO, LLC and (ii) any amount greater than 50% of
Borrower’s membership interest in Nutra.
 
(b)           Obligations.  Such grant, assignment, mortgage and transfer is
made for the purpose of securing and the Collateral secures and will continue to
secure all of the Obligations.


6.             Financial Covenants.


Grantors shall, unless Agent waives compliance therewith in writing, comply with
each of the financial covenants set forth on Item 21 of the Schedule until the
Termination Date.


7.             Collateral Covenants.


(a)            Accounts.  Agent may, at any time and from time to time contact
Customers to verify Accounts and/or to notify Customers of Agent’s security
interest in the Accounts and to instruct such customers to pay such Accounts to
a lockbox specified by Agent.  All of the Grantors’ books and records concerning
Accounts and a copy of each Grantor's general ledger will be maintained at the
address of Borrower’s chief executive office set forth on Item 16 of the
Schedule.  All Accounts included on any Borrowing Base Certificate will be bona
fide and existing obligations of Customers arising out of the sale of goods
and/or the rendering of services by Grantors in the ordinary course of Grantor's
business, owned by and owing to Grantors will be subject to a perfected,
first-priority security interest in Agent’s favor, for the benefit of Lenders,
and will be free and clear of all other Liens except Permitted Liens.  Upon the
occurrence and during the continuance of any Default, Agent will have the right
at all times to exercise any of actions described under this Section 7(a) with
notice but without any demand, presentment or consent of Borrower of any kind.
 
22

--------------------------------------------------------------------------------

(b)           Inventory.  All Inventory (other than Inventory with an aggregate
value of less than $50,000, or in-transit Inventory) will at all times be
located at one of the Inventory locations set forth on Item 16 of the Schedule
as the current location of Borrower’s chief executive office or a current
location of other Collateral, will be subject to a perfected, first-priority
security interest in Agent’s favor, for the benefit of Lenders, and will be free
and clear of all other Liens except Permitted Liens.


(c)           Equipment.  Grantors will maintain all Equipment used or useful in
Grantor's business in working condition, ordinary wear and tear excepted,
subject to a perfected, first-priority security interest in Agent’s favor, for
the benefit of Lenders, and free and clear of all other Liens (other than
Permitted Liens and Equipment constituting Extruders, the Liens of which shall
terminate upon sale of the Extruders to an unaffiliated third party pursuant to
an arms-length transaction), at one of the locations set forth on Item 16 of the
Schedule as the current location of Borrower’s chief executive office or a
current location of other Collateral.


(d)           Defense of Title.  All Collateral will at all times be owned by a
Grantor, and each Grantor will defend its title to the Collateral against the
claims of third parties in accordance with its reasonable business judgment. 
Each Grantor will at all times keep accurate and complete records of the
Collateral.


(e)            Perfection; Further Assurances.  Each Grantor shall not change
its name, state of organization, type of organization or organizational
identification number without giving Agent at least ten (10) days’ prior written
notice thereof.  Each Grantor will give Agent at least twenty (20) days’ prior
written notice of any change in the location of its principal place of business
or chief executive office, any change in the locations of its Inventory or
Equipment to a location not previously disclosed to Agent hereunder or from time
to time during the tenor of this Agreement, and any acquisition by it of any
interest in real property.  Each Grantor will, at its expense, promptly execute
and deliver from time to time at Agent’s request and pay the costs of filing
such additional financing statements, mortgages, or other evidences of Liens as
may be necessary to perfect or continue perfection of Agent’s security interest
in such Grantor’s property or, at Agent’s reasonable request, to create and
perfect a Lien on newly acquired real property.  Each Grantor will use
commercially reasonable efforts to obtain from any landlord, warehouseman,
processor or other third party operator of premises on which material Collateral
is located a reasonably acceptable Lien waiver or subordination agreement in
Agent’s favor with respect to such Collateral.  In the event that any
Collateral, including proceeds, is evidenced by or consists of Negotiable
Collateral valued in excess of $10,000 individually and $25,000 in the
aggregate, each Grantor shall, immediately upon written request therefor from
Agent, endorse and assign such Negotiable Collateral over to Agent and deliver
actual physical possession of the Negotiable Collateral to Agent.  Each Grantor
shall at any time and from time to time use commercially reasonable efforts upon
Agent’s request for Agent (i) to obtain an acknowledgment, in form and substance
reasonably satisfactory to Agent, of any bailee having possession of any of the
Collateral that such bailee holds such Collateral for Agent, (ii) to obtain
“control” of any investment property, letter-of-credit rights and chattel paper
(including electronic chattel paper) in accordance with Article 9 of the UCC,
with any agreements establishing control to be in form and substance
satisfactory to Agent, (iii) to have Agent’s Lien noted on each certificate of
title evidencing any Collateral and (iv) otherwise to insure the continued
perfection and priority of Agent’s security interest in any of the Collateral
and of the preservation of its rights therein. The Agent, on behalf of the
Lenders, shall not perfect its security interest with respect to the Excluded
Collateral.
 
23

--------------------------------------------------------------------------------

(f)            Insurance.  Borrower will obtain and maintain in full force and
effect insurance covering the Collateral against all risks to which the
Collateral is exposed, including loss, damage, fire, theft, and all other such
risks, in such amounts, with such companies, under such policies and in such
form as will be reasonably satisfactory to Agent, which policies will name Agent
as an additional insured and provide that loss thereunder will be payable to
Agent as Agent’s interests may appear upon an Agent's loss payee endorsement
acceptable to Agent.  Borrower will also obtain and maintain in full force and
effect liability insurance and such other types of insurance as Agent may
reasonably require (such as business interruption insurance), in each case
against such risks, in such amounts, with such companies, under such policies
and in such form as will be reasonably satisfactory to Agent.   All proceeds of
any such insurance will be paid over to Agent directly, and Agent may apply such
proceeds to payment of the Obligations then due or, in Agent’s sole discretion,
apply such proceeds, in whole or in part, to the replacement, restoration or
rebuilding of the lost or damaged property.  Upon Agent’s request, Borrower will
provide to Agent from time to time certificates showing such coverage in effect
and, at Agent’s request, the underlying policies that have been amended by
Borrower as of the Closing Date to reflect agent's endorsement as an additional
insured and Agent's loss payee, as applicable.


(g)           Commercial Tort Claims.  If a Grantor shall at any time acquire a
commercial tort claim with an asserted value of $50,000 or more, such Grantor
shall immediately notify Agent in a writing signed by such Grantor of the
details thereof and grant to Agent in such writing a security interest therein
and in the proceeds thereof, all upon the terms of this Agreement, with such
writing to be in form and substance satisfactory to Agent.


(h)           Financing Statements.  Agent may at any time and from time to time
file financing statements, continuation statements and amendments thereto that
describe the Collateral as “all assets” or “all assets whether now owned or
hereafter acquired” of each Grantor or words of similar effect and which contain
any other information required by Part 5 of Article 9 of the UCC for the
sufficiency or filing office acceptance of any financing statement, continuation
statement or amendment, including whether a Grantor is an organization, the type
of organization and any organization identification number issued to a Grantor,
and each Grantor hereby ratifies and re-authorizes all such financing statements
filed by Lenders or Agent on or prior to the Closing Date.  Each Grantor agrees
to furnish any such information to Lenders promptly upon request.  Any such
financing statements, continuation statements or amendments may be filed by
Lenders without the signature of each Grantor and may be filed at any time in
any jurisdiction.  Each Grantor acknowledges that it is not authorized to file
any financing statement or amendment or termination statement with respect to
any financing statement naming each Grantor as the debtor and Agent or Lenders
as the secured party without the prior written consent of Agent or Lenders
(which consent shall not be unreasonably withheld or delayed), and each Grantor
agrees that it shall not do so without such prior written consent of Agent or
Lenders.
 
24

--------------------------------------------------------------------------------

8.              Negative Covenants.


(a)            No Merger or Disposition of Assets.  No Grantor will merge or
consolidate with any other Person, or purchase all or substantially all of the
assets of any other Person, or sell, transfer, lease, abandon, or otherwise
dispose of a substantial portion of its assets or any of the Collateral or any
interest therein, except that, (i) upon not less than ten (10) days prior
written notice to Agent, any Loan Party may merge with, or dissolve or liquidate
into, or convey, transfer or lease or otherwise dispose of all or substantially
all of its assets, in each case, to another Loan Party; provided that all
actions required to maintain perfected Liens on the assets of the surviving
entity and other Collateral in favor of Agent shall have been completed and (ii)
each Grantor may (A) sell Inventory or sell Extruders in the ordinary course of
its business, (B) dispose of assets provided that the net proceeds thereof are
applied in accordance with Section 2(o) hereof, (C) license or sublicense
intellectual property and related general intangibles and licenses and lease or
sublease real property in each case in the ordinary course of its business and
to the extent the same does not materially interfere with the business of any
Grantor and that such licenses, sublicenses or subleases are not otherwise
prohibited hereunder, (D) abandon, cancel or dispose of any intellectual
property in the ordinary course of business, and (E) transfer assets between
Grantors.


(b)           No Debt or Liens; Limitations on Equity; Taxes.  No Grantor will
obtain from any Person any loans, advances, or other financial accommodations or
Indebtedness of any kind, nor will a Grantor enter into any direct or indirect
guaranty of any obligation of another Person, other than (i) Indebtedness in
connection with purchase money security interests constituting Permitted Liens
(and capital leases) not to exceed, in aggregate principal amount among all
Grantors, the amount set forth on Item 22 of the Schedule at any one time
outstanding, (ii) Indebtedness arising out of the issuance of letters of credit,
surety, stay or performance bonds and performance and completion guarantees, in
each case, incurred in the ordinary course of business of the Grantors, (iii)
other Indebtedness, including corporate credit cards and other lines of credit,
not to exceed $150,000 in the aggregate, (iv) the Indebtedness existing on the
date hereof set forth on Item 14 of the Schedule, (v) the Subordinated Debt,
(vi) financing of ordinary course insurance premiums consistent with Grantors’
past practice, (vii) equipment leases, and (viii) the Obligations hereunder. No
Grantor will permit any of its assets to be subject to any Lien other than
Permitted Liens. No Grantor shall issue any equity securities that would (A)
result in a Change of Control or (B) require cash dividends or distributions or
redemption at the option of the holder.  Each Grantor shall pay when due (or
before the expiration of any extension period) any material tax or other
assessment (including all required payments or deposits with respect to
withholding taxes) except such taxes, if any, as are being contested in good
faith by appropriate proceedings and as to which adequate reserves have been
established and maintained on the books and records of the Grantors in
accordance with GAAP, and each Grantor will, upon request by Agent, promptly
furnish Agent with proof satisfactory to Agent that it has made such payments
and deposits.


(c)            No Distributions.  (i) No Grantor will retire, repurchase or
redeem any of its capital stock or other ownership interest in any other
Grantor, nor declare or pay any dividend in cash or other property (other than
dividends or distributions to Borrower) on its capital stock or other ownership
interest, to any owner or direct or indirect holder of Borrower’s shares or
other ownership interest, except: Grantors may make distributions to any other
Grantor, including Borrower, for the purposes of payment of principal or
interest when due and payable under this Agreement.
 
25

--------------------------------------------------------------------------------

(ii)           None of Borrower or Borrower’s subsidiaries shall pay (A) any
fees or compensation to any member of its Board of Directors or other governing
body in excess of the fee structure for the Board of Directors for the
Borrower’s 2015 fiscal year, with annual increases not to exceed 5% per annum,
other than (i) payments to reimburse reasonable and customary travel and other
expenses incurred in connection with serving as a member of its Board of
Directors and (ii) equity compensation or (B) any management or similar fees to
any owner or direct or indirect holder (or any Affiliate thereof) of any
Grantor’s shares or other ownership interest other than payment of such fees to
a Grantor.


(d)           No ERISA Liabilities.  Each Grantor will make timely payments of
all contributions required to meet the minimum funding standards for Grantor's
employee benefit plans subject to the Employee Retirement Income Security Act of
1974 (as amended, “ERISA”) and will promptly report to Agent the occurrence of
any reportable event (as defined in ERISA) and any giving or receipt by Grantors
of any governmental notice (other than routine requests for information) in
respect of any such plan.


(e)            Transactions with Affiliates.  No Grantors will engage in any
transaction with any of its or any other Grantor's, officers, directors,
employees, owners (having a 5% interest or more in such Grantor) or other
Affiliates, except for (i) transactions between or among Borrower and its
subsidiaries that are Grantors, (ii) any “arms-length” transaction on terms no
less favorable to such Grantor than would be granted to such Grantor in a
transaction with a Person who is not an Affiliate which transaction shall be
approved by such Grantor’s disinterested members or managers, as applicable, and
shall require Lenders’ prior written consent for transactions having a value in
excess of $100,000, (iii) arms-length compensatory arrangements between a
Grantor and its employees, consistent with past practice, and (iv) any other
transactions specifically permitted hereunder and under the Loan Documents,
including for the avoidance of doubt those transactions permitted by Section
8(f).


(f)            Loans/Investments.  No Grantors will make any loans or advances
to or extend any credit to any Person except (i) the extension of trade credit
in the ordinary course of business, (ii) advances to directors, officers and
other employees not to exceed an aggregate outstanding amount at any time of
$50,000 at any one time outstanding for all directors, officers and other
employees of all Grantors and (iii) those loans described in clause “(J)” of the
immediately following sentence.  No Grantor shall purchase, acquire or otherwise
invest in any Person except: (A) existing investments in Grantors’ subsidiaries
described on Item 12 of the Schedule; (B) direct obligations of the United
States of America maturing within one year from the acquisition thereof; (C)
certificates of deposit issued by, or investment accounts in, banks or financial
institutions having a net worth of not less than $50,000,000; (D) commercial
paper rated A-1 by Standard & Poor’s Ratings Group or P-1 by Moody’s Investors
Service, Inc.; (E) bank deposits in the ordinary course of business; (F)
investments in securities of Customers received pursuant to any plan of
reorganization or similar arrangement upon the bankruptcy or insolvency of such
Customers; (G) extension of trade credit in the ordinary course of business; (H)
investments acquired in connection with the settlement of delinquent Accounts in
the ordinary course of business or in connection with the bankruptcy or
reorganization of suppliers or Customers; (I) investments by any Loan Party in
any other Loan Party, and (J) providing that the Borrower will be in in
compliance with Item 21(e) of the Schedule immediately before and after Borrower
makes an Irgovel Investment, Irgovel Investments (1) of funds received from the
Irgovel Escrow Account and (2) up to an additional $2,000,000 of funds.  Without
limiting the generality of the foregoing, except as expressly set forth in
clause “(J)” above, Grantors shall not create any new subsidiary or make loans
to, transfer any money or other assets to or otherwise invest in any subsidiary
that is not a Borrower or Guarantor.
 
26

--------------------------------------------------------------------------------

(g)           Capital Expenditures.  Grantors shall not make or incur Capital
Expenditures in excess of the amount set forth on Item 21(c) of the Schedule
during any fiscal year.


(h)           Amendments of Documents.  Except as otherwise provided herein, no
Grantor shall amend or modify its articles or certificate of incorporation,
by-laws or other constituent documents in each case in any way which could
reasonably be expected to materially adversely affect the interests of the Agent
or Lenders.


(i)            Use of Proceeds.  Borrower shall not use the proceeds of any
Loans hereunder for any purpose other than to pay the fees and expenses incurred
in connection with the Loan Documents and the transactions contemplated therein,
for working capital and other general corporate uses, including capital
investments in Borrower’s USA reporting segment and loans or equity investments
to fund operations in Borrower’s Brazil reporting segment; provided that such
capital investments, loans and equity investments do not otherwise violate this
Agreement.


(j)            Business Activities. The Grantors shall engage solely in the
businesses of food ingredients, nutritional supplement, and animal nutrition and
any other lawful activity related or incidental thereto.


(k)           Equity Interests. Borrower covenants and agrees not to transfer,
convey or assign, or create or allow the creation or imposition of any security
interests, liens or other encumbrances on its equity interests in RBT PRO, LLC
and/or Nutra without the prior written consent of Agent.
 
9.             Reporting and Information.


(a)        Financial Statements.    Borrower will furnish to the Agent:


(i)            as soon as available, but in any event not later than the earlier
of (y) 90 days after the end of each fiscal year of the Borrower and (z) the
date the Borrower files its annual financial statements in accordance with the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), a copy of:


(A)            the audited consolidated balance sheet of the Borrower as at the
end of  such year and unaudited consolidating balance sheet of the Borrower;


(B)             the related audited consolidated statements of income of the
Borrower unaudited consolidating statements of income of the Borrower; and
 
27

--------------------------------------------------------------------------------

(C)             the related audited consolidated statements of cash flows of the
Borrower for such year;


setting forth in each case in comparative form the figures for the previous
year, reported on without a “going concern” or like qualification or exception,
or qualification arising out of the scope of the audit, by independent
registered public accountants of nationally recognized standing; and


(ii)           with respect to each of the first three quarterly periods of each
fiscal year of the Borrower, as soon as available, but in any event not later
than the earlier of (y) 45 days after the end of each such quarterly period and
(z) the date that the Borrower files its quarterly financial statements in
accordance with the Exchange Act on Form 10-Q for each such quarterly period, a
copy of:


(A)            the unaudited consolidating and consolidated balance sheet of the
Borrower as at the end of such quarter;


(B)            the related unaudited consolidating and consolidated statements
of income of the Borrower; and


(C)            the related unaudited consolidated statement of cash flows of the
Borrower for such quarter and the portion of the fiscal year through the end of
such quarter;


setting forth in each case in comparative form the figures for the previous
year, certified by the Borrower’s Chief Financial Officer as being fairly stated
in all material respects (subject to normal year-end audit adjustments).


All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (except as approved by such accountants or officer, as the case may be,
and disclosed therein).


(b)          Monthly Financial Statements.  Borrower will submit to Lenders as
soon as available, and in any case not later than thirty (30) days after the end
of each month, operating statements, a balance sheet,  a detailed analysis of
Capital Expenditures, and a detailed statement of profit and loss, in each case
certified by Borrower’s chief financial or accounting officer, as presenting
fairly in all material respects, in accordance with GAAP and Borrower’s
consolidated financial condition as of the last day of such month and Borrower’s
consolidated results of operations for such month and for the portion of
Borrower’s’ fiscal year ending with such month, which reports shall include a
brief commentary thereon and analysis thereof.  All such financial statements
shall be presented in columns showing for each line item, actual monthly, actual
year to date, prior year monthly and year to date and current budgeted monthly
and year to date figures.
 
28

--------------------------------------------------------------------------------

(c)           Certification; Tax.  Together with each monthly and annual
financial statement, Borrower will deliver to Agent and Lenders the
certification of Borrower’s chief financial or accounting officer, in the form
of Exhibit B attached hereto, to the effect that Borrower is in compliance with
the terms and conditions of this Agreement, and setting forth in detail the
calculation of all financial covenants, or, if Borrower is not in compliance,
describing the nature of any noncompliance and the steps Borrower is taking or
proposes to take to remedy the same.  Borrower will also submit to Agent and
Lenders a copy of each Federal income tax return filed by it within seven days
of the date of such filing.  Borrower shall also provide, (i) copies of any
material contracts and amendments thereto, (ii) Borrower’s bank statements, and
(iii) any other information that may be reasonably requested by Agent for
periodic review.


(d)          Collateral Reports.  Concurrent with the execution of this
Agreement by Borrower and concurrent with each request for a Revolving Loan
pursuant to Section 2(a), but no less frequently than as required by Item 26 of
the Schedule, Borrower shall deliver to Lenders a fully completed Borrowing Base
Certificate certified by the Chief Executive Officer or Chief Financial Officer
of Borrower, as being true and correct in all material respects.  Concurrent
with the delivery of each such Borrowing Base Certificate, Borrower shall
provide a written report to Lenders of all materially significant disputes and
claims, together with sales and other reports relating to the Accounts as
required by Lenders. Borrower shall deliver to Agent and Lenders within ten (10)
days after the end of each month a report, reflecting the status as of the end
of each month and certified by the Chief Executive Officer or Chief Financial
Officer of Borrower on behalf of Borrower, in each case, as being true and
correct, containing (i) a current detailed aging, by total and by Customer, of
Borrower’s Accounts and (ii) a current detailed aging, by total and by vendor,
of Borrower’s accounts payable, in each case in a form and containing such
information as is acceptable to Agent and the Lenders.


(e)         Bank Accounts.  Borrower shall at all times provide Agent with
electronic “view-only” access to all their bank accounts.


(f)            Other Information.  Borrower will notify Agent and Lenders
promptly (i) of any Default of which Borrower is aware, (ii) upon receipt by any
Grantor of written notice from any governmental authority that it intends to
commence an audit or that a Grantor has or may have violated any law, rule or
regulation applicable to it or the terms or conditions of any permit or license
it holds or is required to hold in connection with the conduct of its business,
(iii) any amendment to its charter documents and any change in its management or
authorized capital stock, (iv) upon receipt of any default notices under any
Indebtedness, (v) any material labor and employment events, and (vi) upon the
commencement of any material litigation, claim or action against it.  Borrower
will provide to Agent and Lenders such other information (including
non-financial information) as Lenders may from time to time reasonably request.


(g)        Non-Public Information. Agent and Lenders understand and agree that
the information provided by Borrower pursuant to this Section 9 and certain
other sections of this Agreement may constitute material non-public information,
and Agent and Lenders agree that they will not use such information in violation
of applicable law.
 
29

--------------------------------------------------------------------------------

10.          Inspection Rights; Expenses; Etc.


(a)           Field Examinations; Inspections.  Agent shall have the right, for
not more than two times per year (unless a Default exists and is continuing
hereunder, in which case the limitations of this Section 10(a) shall not apply),
without hindrance or delay to conduct field examinations to inspect the
Collateral, all other assets of any Grantor or any portion thereof, Grantor’s
books and records and all other aspects of Grantor’s business, and to examine
and make copies of Grantor’s records, the Collateral and all other assets of any
Grantor or any portion thereof, in each case wherever located, and Agent may
enter upon any Grantor’s premises for such purposes, in each case during normal
business hours and following two business days’ notice.  Each Grantor will
assist Agent in whatever way reasonable to make each such examination and
inspection, and each Grantor agrees to pay for such examinations as more fully
described on Item 27 of the Schedule.  Agent may discuss Grantor’s financial
condition with Grantor’s independent accountants without liability to Lenders or
such accountants.  Agent shall have full access to all records available to
Grantors from any credit reporting service, bureau or similar service and shall
have the right to examine and make copies of any such records.  Agent may
provide a copy of this Agreement to such service and such service shall be
entitled to rely on the provisions hereof in providing access to Agent as
provided herein.


(b)           Performance by Agent.  Agent may, from time to time in Agent’s
reasonable discretion for the benefit of the Lenders, perform any agreement of
Borrower hereunder which Borrower fails to perform and take any other action
reasonably necessary for the maintenance or preservation of any of the
Collateral or Agent’s interest therein for the benefit of the Lenders, and
Borrower agrees to reimburse Agent within ten days following written demand to
Borrower for all of Agent’s reasonable expenses in connection with the foregoing
(including, without being limited to, reasonable fees and expenses of legal
counsel).


11.          Rights of Setoff, Application of Payments, Etc.  Agent and Lenders
will be entitled to hold or set off all sums and all other property of each
Grantor at any time to such Grantor’s credit or in Agent’s or Lenders’
possession by pledge or otherwise or upon or in which Agent or Lenders may have
a Lien, as security for any and all of the Obligations.  Agent will have the
right and is hereby irrevocably authorized and directed to charge to Borrower’s
account the amounts of any and all such Obligations.  Recourse to the Collateral
or other security for the Obligations will not at any time be required and
Borrower hereby waives any right of marshalling Borrower may have.  Borrower’s
obligation to pay or repay the Obligations is unconditional.  Borrower agrees
that Agent may take such reasonable action with regard to the custody and
collection of Accounts assigned to Agent as Agent may deem necessary.  Borrower
irrevocably waives the right to direct the application of any and all payments
and collections at any time or times hereafter received by Agent from or on
behalf of Borrower, and Borrower hereby irrevocably agrees that Agent shall have
the continuing exclusive right to apply and reapply any and all such payments
and collections received at any time or times hereafter by Agent or its agent
against the Obligations, in such manner and in such order as Agent may deem
advisable.


12.          Attorney-in-Fact
 
(a)           Borrower hereby appoints and constitutes Agent as such Borrower’s
attorney-in-fact: (i) to send verifications of Accounts to Customers: (ii) to
endorse Borrower’s name upon any notes, acceptances, checks, drafts, money
orders, and other evidences of payment that come into Agent’s or Lenders’
possession and to deposit or otherwise collect the same; (iii) to execute in
Borrower’s name any financing statements, affidavits and notices with regard to
any and all Lien rights; and (iv) to receive, open, and dispose of all mail
addressed to Borrower that is delivered to Agent.
 
30

--------------------------------------------------------------------------------

(b)           During the continuance of Default, Borrower hereby appoints and
constitutes Agent as such Borrower’s attorney-in-fact: (i) to notify the postal
authorities to change the address and delivery of mail addressed to Borrower to
such address as Agent may designate; (i) to sign Borrower’s name on any invoice
or bill of lading relating to the Collateral, on drafts against Customers, and
notices to Customers; (ii) to sign any agreement or certificate in connection
with any insurance policy of such Borrower (including any documentation to
receive benefit payments due thereunder or to cancel such insurance policy and
receive a refund of the unearned premium with respect thereto); and (iii) to do
all other acts and things necessary to carry out this Agreement.  All acts of
said attorney-in-fact are hereby authorized, ratified and approved, and said
attorney-in-fact will not be liable for any errors or mistake of fact or law,
absent gross negligence.  This power, being coupled with an interest, is
irrevocable while any of the Obligations remain unpaid or a Lender has any
commitment to Borrower under this Agreement or otherwise.


13.          Defaults and Remedies.


(a)           Defaults.  For purposes of this Agreement, “Default” means the
occurrence of any of the following events:


(i)            non-payment when due of principal or interest due and owing under
the Loan;


(ii)           breach of any covenant or failure to perform any agreement or
failure to meet any of Borrower’s or any other Loan Party’s obligations
contained herein, in any other Loan Document or in any other agreement out of
which any of the Obligations arose and, if curable, continuance of such breach
or failure for twenty-five (25) days following the date of such breach or
failure;


(iii)        any material statement, representation, or warranty made in writing
in this Agreement, any other Loan Document or in any other writing or statement
at any time furnished or made or deemed furnished or made by a Borrower or any
other Loan Party pursuant to this Agreement or any other Loan Document to Agent
or Lenders proves to have been untrue in any respect as of the date furnished or
made or deemed furnished or made;


(iv)         Borrower’s default under any agreement for borrowed money which
causes the acceleration of debt thereunder, provided that the amount of debt
accelerated equals or exceeds the amount set forth on Item 28 of the Schedule or
Borrower’s default under any other agreement involving more than the amount set
forth on Item 28 of the Schedule;


(v)          suspension of the operation of Borrower’s present business;


(vi)         any Loan Party becomes insolvent or unable to pay its debts as they
mature, or admits in writing that it is insolvent or unable to pay its debts,
makes an assignment for the benefit of creditors (other than Agent or Lenders),
makes a fraudulent conveyance as to creditors under any state or federal law, or
a petition under any provision of Title 11 of the United States Code, as
amended, is filed (a) by any Loan Party or (b) by or against any Loan Party and
not dismissed or discharged within sixty (60) days after such filing;
 
31

--------------------------------------------------------------------------------

(vii)       entry of any judgment by a court of competent jurisdiction in excess
of the amount set forth on Item 29 of the Schedule against any Loan Party or
creation, assertion, or filing of any judgment Lien or tax Lien against the
property of any Loan Party in excess of such amount, which in the case of any
such judgment remains undischarged for 30 days after such entry or filing;


(viii)      any Change of Control;


(ix)          termination, unenforceability or withdrawal of any Validity
Agreement or other guaranty for the Obligations, or failure of any Loan Party to
perform any of its material obligations under such a guaranty or assertion by
any Loan Party that it has no liability or obligation under such a guaranty;


(x)           appointment of a receiver for the Collateral;


(xi)          seizure of a material portion of the Collateral by any Person
other than Lenders;


(xii)        the occurrence of any act, omission, event or circumstance which
has or will have with the passage of time a Material Adverse Effect (taking into
account, together with all relevant considerations, any insurance coverage that
has been acknowledged by the insurer);


(xiii)       the Pension Benefit Guaranty Corporation or the Department of Labor
commences proceedings under ERISA to terminate any Borrower’s employee pension
benefit plans; or


(xiv)      payment by the Borrower on any Subordinated Debt in violation of the
applicable subordination agreement.


(b)           Remedies.  Upon the occurrence and during the continuance of a
Default, the Agent may, and, upon the written request of the Required Lenders,
shall, by written notice to the Borrower, take any or all of the following
actions, without prejudice to the rights of the Agent or any Lender to enforce
its claims against the Borrower or any Grantor, except as otherwise specifically
provided for in this Agreement (provided, that, upon the occurrence of a Default
specified in Section 13(a)(vi) hereof, the actions provided for in clauses (i)
and (ii) below shall occur automatically without the giving of any notice):


(i)            terminate commitments, if any, to make Loans or to extend other
financial accommodations to Borrower, and declare the entire principal amount of
all Loans outstanding hereunder, all interest thereon, any unpaid fees and all
other Obligations of any kind or nature to be, and thereupon the same will
immediately become, due and payable in full;


(ii)           notify Customers that the Accounts have been assigned to Agent
and that Agent has a security interest therein, collect them directly, and
charge the collection costs and expenses to Borrower’s loan account;
 
32

--------------------------------------------------------------------------------

(iii)          (A) exercise any of its remedies under any other Loan Document,
(B) apply any cash collateral to the Obligations (without limiting the
foregoing, Agent may instruct any bank or other financial institution holding
any cash, certificate of deposit or other Collateral to pay over such Collateral
to Agent), and (C) draw on any letter of credit issued for the benefit of Agent
in connection with this Agreement or any other Loan Document and apply the
proceeds thereof to the Obligations;


(iv)         make such payments and do such acts as Agent considers necessary or
reasonable to protect its security interest in the Collateral.  Borrower
authorizes Agent to enter each premises where any Collateral is located, take
and maintain possession of the Collateral, or any part of it, and to pay,
purchase, contest or compromise any Lien which in Agent’s opinion appears to be
prior or superior to its security interest and to pay all expenses incurred in
connection therewith;


(v)          ship, reclaim, recover, store, finish, maintain, repair, prepare
for sale, advertise for sale and sell the Collateral.  Any such sale may be
either a public or private sale, or both, by way of one or more contracts or
transactions, for cash or on terms.  It is not necessary that the Collateral be
present at any such sale;


(vi)         without regard to any waste, adequacy of the security or solvency
of Borrower, apply for the appointment of a receiver of the Collateral, to which
appointment Borrower hereby consents, whether or not foreclosure or repossession
proceedings have been commenced hereunder or under any other Loan Document and
whether or not a foreclosure sale or secured party sale has occurred;


(vii)       cancel any insurance policy of Borrower’s in exchange for a refund
of the unearned premium with respect thereto, and Borrower hereby authorizes any
insurance company which has issued any such policy to make such payment directly
to Agent for application to the Obligations; and


(viii)      exercise any of the remedies available to Agent as a secured party
under the Uniform Commercial Code as in effect in any applicable jurisdiction,
or otherwise available to Agent under applicable law.  Borrower agrees, upon
Default and written notice thereof by Agent, to cease the sale or other
disposition of the Collateral, except with Agent’s prior written consent, and to
assemble at Borrower’s expense all the Collateral at a convenient place
acceptable to Agent.  Agent may charge to Borrower’s loan account and Borrower
will pay Agent upon demand all costs and expenses, including reasonable
attorneys’ fees, in connection with:  (A) the liquidation of any Collateral; (B)
obtaining or enforcing payment of the Obligations; (C) the settlement,
adjustment, compromise, or litigation of Customer disputes; or (D) the
prosecution or defense of any action or proceeding either against Agent or
Lenders or against Borrower concerning any matter growing out of or in
connection with this Agreement and/or any Collateral and/or any Obligations.  If
at any time Agent pays any state, city, local, federal, or other tax or levy
attributable to the Collateral, Borrower will repay to Agent the amount of tax
so paid by Agent.  Borrower agrees that Agent may apply any proceeds from
disposition of the Collateral first to satisfy obligations secured by Liens
prior to Agent’s security interest.  Borrower will remain liable and will pay on
demand any deficiencies arising upon the liquidation of any Collateral held by
Agent.
 
33

--------------------------------------------------------------------------------

(c)            Notices.  If any notice of intended disposition of the Collateral
or of any other act by Lenders is required by law and a specific time period is
not stated therein, such notice, if given ten (10) days before such disposition
or act, in accordance with the provisions of Section 15(a), will be deemed
reasonably and properly given.


(d)            License.  Borrower grants to Agent a non-exclusive license or
other right to use, without charge, Borrower’s labels, patents, copyrights,
rights of use of any name, trade secrets, trade names, trademarks and
advertising matter, or any property of a similar nature, as it pertains to the
Collateral, in completing production of, advertising for sale and selling any
Collateral in connection with the exercise of remedies hereunder.


(e)            Remedies Cumulative.  Agent’s and Lenders’ rights and remedies
under this Agreement and all other Loan Documents shall be cumulative.  Agent
and Lenders shall have all other rights and remedies not inconsistent herewith
as provided under the UCC, by law, or in equity.  No exercise by Agent or
Lenders of one right or remedy shall be deemed an election, and no waiver by
Agent or Lenders of any default on any Borrower’s part shall be deemed a
continuing waiver.  No delay by Agent or Lenders shall constitute a waiver,
election or acquiescence by it.


14.          Indemnification.  Grantors jointly and severally agree to defend,
indemnify, and hold harmless Agent, Lenders and each of Agent’s and Lenders’
respective directors, officers, employees, Affiliates, representatives,
attorneys and agents (each an “Indemnified Person”) from and against any and all
penalties, fines, liabilities, damages, costs, or expenses of whatever kind or
nature asserted against any such Indemnified Person, arising out of, or in any
way related to this Agreement or any other Loan Document, or the transactions
contemplated hereby or thereby, including by reason of the violation of any law
or regulation relating to the protection of the environment or the presence,
generation, disposal, release, or threatened release of any hazardous materials
in connection with Grantors business on, at or from any property at any time
owned or operated by a Grantor, including, without limitation, reasonable
attorneys’ and consultants’ fees, investigation and laboratory fees, court
costs, and litigation expenses actually incurred; provided that the foregoing
indemnity will not apply to losses or related expenses to the extent the same
are determined by a court of competent jurisdiction to have resulted from an
Indemnified Person’s willful misconduct, gross negligence or bad faith.  Without
limiting the foregoing, Grantors represent and warrant that no Grantor engaged
or consulted with a loan broker or investment banker in connection with the
transactions contemplated hereby other than the Maxim Group and Grantors agree
to indemnify and hold Agent and Lenders harmless from any claim of compensation
payable to any loan broker or investment banker engaged or otherwise associated
with a Grantor in connection with the transactions contemplated hereby.


15.          Guaranty.


(a)           Guaranty of the Obligations. Subject to the provisions of clause
(b), each Guarantor hereby irrevocably and unconditionally guaranties to Agent,
for the benefit of Lenders, the due and punctual payment in full of all
Obligations of the Borrower when the same shall become due, whether at stated
maturity, by required prepayment, declaration, acceleration, demand or otherwise
(including amounts that would become due but for the operation of the automatic
stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a))
(collectively, the "Guaranteed Obligations").
 
34

--------------------------------------------------------------------------------

(b)          Payment by Each Guarantor.  Each Guarantor agrees, in furtherance
of the foregoing and not in limitation of any other right which any Agent or
Lenders may have at law or in equity against any Credit Party by virtue hereof,
that upon the failure of Borrower to pay any of the Guaranteed Obligations when
and as the same shall become due, whether at stated maturity, by required
prepayment, declaration, acceleration, demand or otherwise (including amounts
that would become due but for the operation of the automatic stay under Section
362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)), each Guarantor will upon
demand pay, or cause to be paid, in cash, to Agent for the ratable benefit of
Lenders, an amount equal to the sum of the unpaid principal amount of all
Guaranteed Obligations then due as aforesaid, accrued and unpaid interest on
such Guaranteed Obligations (including interest which, but for a Borrower’s
becoming the subject of a case under the Bankruptcy Code, would have accrued on
such Guaranteed Obligations, whether or not a claim is allowed against a
Borrower for such interest in the related bankruptcy case) and all other
Guaranteed Obligations then owed to Agent and Lenders as aforesaid.


(c)           Liability of Guarantor Absolute.  Each Guarantor agrees that its
obligations hereunder are irrevocable, absolute, independent and unconditional
and shall not be affected by any circumstance which constitutes a legal or
equitable discharge of a guarantor or surety other than payment in full of the
Guaranteed Obligations. In furtherance of the foregoing and without limiting the
generality thereof, each Guarantor agrees as follows:


(i)            this Guaranty is a guaranty of payment when due and not of
collectability.  This Guaranty is a primary obligation of each Guarantor and not
merely a contract of surety;


(ii)           Agent or the Required Lenders may enforce this Guaranty upon the
occurrence and during the continuation of a Default notwithstanding the
existence of any dispute between a Borrower and Agent or a Lender with respect
to the existence of such Default;


(iii)         the obligations of each Guarantor hereunder are independent of the
obligations of each other Loan Party (including any other Loan Party, as a
Borrower or otherwise), of the obligations of Borrower, and a separate action or
actions may be brought and prosecuted against each Guarantor whether or not any
action is brought against a Borrower or any of such other Loan Parties and
whether or not a Borrower is joined in any such action or actions;


(iv)         payment by each Guarantor of a portion, but not all, of the
Guaranteed Obligations shall in no way limit, affect, modify or abridge each
Guarantor's liability for any portion of the Guaranteed Obligations which has
not been paid. Without limiting the generality of the foregoing, if Agent is
awarded a judgment in any suit brought to enforce each Guarantor's covenant to
pay a portion of the Guaranteed Obligations, such judgment shall not be deemed
to release such Guarantor from its covenant to pay the portion of the Guaranteed
Obligations that is not the subject of such suit, and such judgment shall not,
except to the extent satisfied by each Guarantor, limit, affect, modify or
abridge any other Guarantor's liability hereunder in respect of the Guaranteed
Obligations;
 
35

--------------------------------------------------------------------------------

(v)          Agent or Lenders (and Borrower to the extent such consent is
required), upon such terms as each deems appropriate, without notice or demand
and without affecting the validity or enforceability hereof or giving rise to
any reduction, limitation, impairment, discharge or termination of each
Guarantor's liability hereunder, from time to time may (1) renew, extend,
accelerate, increase the rate of interest on, subject to the terms of this
Agreement or otherwise change the time, place, manner or terms of payment of the
Guaranteed Obligations; (2) settle, compromise, release or discharge, or accept
or refuse any offer of performance with respect to, or substitutions for, the
Guaranteed Obligations or any agreement relating thereto and/or subordinate the
payment of the same to the payment of any other obligations; (3) request and
accept other guaranties of the Guaranteed Obligations and take and hold security
for the payment hereof of the Guaranteed Obligations; (4) release, surrender,
exchange, substitute, compromise, settle, rescind, waive, alter, subordinate or
modify, with or without consideration, any security for payment of the
Guaranteed Obligations, any other guaranties of the Guaranteed Obligations, or
any other obligation of any Person (including any other Guarantor) with respect
to the Guaranteed Obligations; (5) enforce and apply any security now or
hereafter held by or for the benefit of Agent or Lenders in respect hereof or
the Guaranteed Obligations and direct the order or manner of sale thereof, or
exercise any other right or remedy that Agent or Lenders may have against any
such security, in each case as Agent or Lenders in its discretion may determine
consistent herewith and any applicable security agreement, including foreclosure
on any such security pursuant to one or more judicial or nonjudicial sales,
whether or not every aspect of any such sale is commercially reasonable, and
even though such action operates to impair or extinguish any right of
reimbursement or subrogation or other right or remedy of each Guarantor against
a Borrower or any security for the Guaranteed Obligations; and (6) exercise any
other rights available to it under the Loan Documents; and


(vi)        this Guaranty and the obligations of each Guarantor hereunder shall
be valid and enforceable and shall not be subject to any reduction, limitation,
impairment, discharge or termination for any reason (other than payment in full
of the Guaranteed Obligations), including the occurrence of any of the
following, whether or not each Guarantor shall have had notice or knowledge of
any of them: (1) any failure or omission to assert or enforce, or the stay or
enjoining, by order of court, by operation of law or otherwise, of the exercise
or enforcement of, any claim or demand or any right, power or remedy (whether
arising under the Loan Documents, at law, in equity or otherwise) with respect
to the Guaranteed Obligations or any agreement relating thereto, or with respect
to any other guaranty of or security for the payment of the Guaranteed
Obligations; (2) any amendment or modification of, or any consent to departure
from, any of the terms or provisions (including provisions relating to events of
default) hereof, any of the other Loan Documents or any agreement or instrument
executed pursuant thereto, or of any other guaranty or security for the
Guaranteed Obligations, in each case whether or not in accordance with the terms
hereof or such Loan Document, or any agreement relating to such other guaranty
or security; (3) the Guaranteed Obligations, or any agreement relating thereto,
at any time being found to be illegal, invalid or unenforceable in any respect;
(4) the application of payments received from any source (other than payments
received pursuant to the other Loan Documents or from the proceeds of any
security for the Guaranteed Obligations, except to the extent such security also
serves as collateral for Indebtedness other than the Guaranteed Obligations) to
the payment of Indebtedness other than the Guaranteed Obligations, even though
Agent or Lenders might have elected to apply such payment to any part or all of
the Guaranteed Obligations; (5) Agent or Lenders’ consent to the change,
reorganization or termination of the corporate structure or existence of
Borrower or any of its Subsidiaries and to any corresponding restructuring of
the Guaranteed Obligations; (6) any failure to perfect or continue perfection of
a security interest in any collateral which secures any of the Guaranteed
Obligations; (7) any defenses, set-offs or counterclaims which Borrower may
allege or assert against Agent or Lenders in respect of the Guaranteed
Obligations, including failure of consideration, breach of warranty, payment,
performance, statute of frauds, statute of limitations, accord and satisfaction
and usury, and (8) any other act or thing or omission, or delay to do any other
act or thing, which may or might in any manner or to any extent vary the risk of
each Guarantor as an Loan Party in respect of the Guaranteed Obligations.
 
36

--------------------------------------------------------------------------------

(d)           Waivers by Each Guarantor.  Each Guarantor hereby waives to the
maximum extent permissible by law, for the benefit of Agent and Lenders: (i) any
right to require Agent or Lenders, as a condition of payment or performance by
each Guarantor, to (1) proceed against any Borrower, any other Loan Party of the
Guaranteed Obligations or any other Person, (2) proceed against or exhaust any
security held from such Borrower, any such other Guarantor or any other Person,
(3) proceed against or have resort to any balance of any Deposit Account or
credit on the books of Agent or Lenders in favor of such Borrower or any other
Person, or (4) pursue any other remedy in the power of Agent or Lenders
whatsoever; (ii) any defense arising by reason of the incapacity, lack of
authority or any disability or other defense of such Borrower or any other Loan
Party including any defense based on or arising out of the lack of validity or
the unenforceability of the Guaranteed Obligations or any agreement or
instrument relating thereto or by reason of the cessation of the liability of
such Borrower or any other Loan Party from any cause other than payment in full
of the Guaranteed Obligations; (iii) any defense based upon any statute or rule
of law which provides that the obligation of a surety must be neither larger in
amount nor in other respects more burdensome than that of the principal; (iv)
any defense based upon Agent or Lenders’ errors or omissions in the
administration of the Guaranteed Obligations, except behavior which amounts to
bad faith, gross negligence or willful misconduct; (v) (1) any principles or
provisions of law, statutory or otherwise, which are or might be in conflict
with the terms hereof and any legal or equitable discharge of each Guarantor's
obligations hereunder, (2) the benefit of any statute of limitations affecting
each Guarantor's liability hereunder or the enforcement hereof, (3) any rights
to set-offs, recoupments and counterclaims, and (4) promptness, diligence and
any requirement that Agent or Lenders protect, secure, perfect or insure any
security interest or lien or any property subject thereto; (vi) notices,
demands, presentments, protests, notices of protest, notices of dishonor and
notices of any action or inaction, including acceptance hereof, notices of
default hereunder or any agreement or instrument related thereto, notices of any
renewal, extension or modification of the Guaranteed Obligations or any
agreement related thereto, notices of any extension of credit to such Borrower
and notices of any of the matters referred to in clause (d) and any right to
consent to any thereof; and (vii) any defenses or benefits that may be derived
from or afforded by law which limit the liability of or exonerate each Guarantor
or sureties, or which may conflict with the terms hereof.
 
37

--------------------------------------------------------------------------------

(e)           Guarantor’s Rights of Subrogation, Contribution, etc.  Until the
Guaranteed Obligations shall have been indefeasibly paid in full and this
Agreement shall have terminated, each Guarantor hereby waives, any claim, right
or remedy, direct or indirect, that each Guarantor now has or may hereafter have
against any Borrower or any other Loan Party or any of its assets in connection
with this Guaranty or the performance by each Guarantor of its obligations
hereunder, in each case whether such claim, right or remedy arises in equity,
under contract, by statute, under common law or otherwise and including without
limitation (i) any right of subrogation, reimbursement or indemnification that
each Guarantor now has or may hereafter have against such Borrower with respect
to the Guaranteed Obligations, (ii) any right to enforce, or to participate in,
any claim, right or remedy that Agent or Lenders now has or may hereafter have
against such Borrower, and (iii) any benefit of, and any right to participate
in, any collateral or security now or hereafter held by Agent or Lenders. In
addition, until the Guaranteed Obligations shall have been indefeasibly paid in
full and this Agreement shall have terminated, each Guarantor shall withhold
exercise of any right of contribution each Guarantor may have against any other
Loan Party (including any other Guarantor) of the Guaranteed Obligations,
including, without limitation, any such right of contribution as contemplated by
clause (b) of this Section 15.  Each Guarantor further agrees that, to the
extent the waiver or agreement to withhold the exercise of its rights of
subrogation, reimbursement, indemnification and contribution as set forth herein
is found by a court of competent jurisdiction to be void or voidable for any
reason, any rights of subrogation, reimbursement or indemnification each
Guarantor may have against such Borrower or against any collateral or security,
and any rights of contribution each Guarantor may have against any such other
Loan Party, shall be junior and subordinate to any rights Agent or Lenders may
have against such Borrower, to all right, title and interest Agent or Lenders
may have in any such collateral or security, and to any right Agent or Lenders
may have against such other Loan Party. If any amount shall be paid to a
Guarantor on account of any such subrogation, reimbursement, indemnification or
contribution rights at any time when all Guaranteed Obligations shall not have
been finally and indefeasibly paid in full, such amount shall be held in trust
for Agent on behalf of Lenders and shall forthwith be paid over to Agent for the
benefit of Lenders to be credited and applied against the Guaranteed
Obligations, whether matured or unmatured, in accordance with the terms hereof.


(f)            Subordination of Other Obligations.  Any Indebtedness of any
Borrower or any Grantor now or hereafter held by each Guarantor (the "Obligee
Grantor") is hereby subordinated in right of payment to the Guaranteed
Obligations, and any such indebtedness collected or received by the Obligee
Grantor after a Default has occurred and is continuing shall be held in trust
for Agent on behalf of Lenders and shall forthwith be paid over to Agent for the
benefit of Lenders to be credited and applied against the Guaranteed Obligations
but without affecting, impairing or limiting in any manner the liability of the
Obligee Grantor under any other provision hereof.


(g)          Continuing Guaranty.  This Guaranty is a continuing guaranty and
shall remain in effect until all of the Guaranteed Obligations shall have been
paid in full and this Agreement shall have terminated. Each Guarantor hereby
irrevocably waives, any right to revoke this Guaranty as to future transactions
giving rise to any Guaranteed Obligations.


(h)          Financial Condition of Borrower.  Any Loan may be made to Borrower
from time to time without notice to or authorization from any Guarantor
regardless of the financial or other condition of a Borrower at the time of any
such grant. Neither Agent nor Lenders shall have any obligation to disclose or
discuss with each Guarantor its assessment, or each Guarantor's assessment, of
the financial condition of Borrower. Each Guarantor has adequate means to obtain
information from such Borrower on a continuing basis concerning the financial
condition of such Borrower and its ability to perform its obligations under the
Loan Documents, and each Guarantor assumes the responsibility for being and
keeping informed of the financial condition of such Borrower and of all
circumstances bearing upon the risk of nonpayment of the Guaranteed Obligations.
Each Guarantor hereby waives and relinquishes, solely to the extent permitted by
applicable law, any duty on the part of Agent or Lenders to disclose any matter,
fact or thing relating to the business, operations or conditions of such
Borrower now known or hereafter known by Agent or Lenders.
 
38

--------------------------------------------------------------------------------

(i)            Bankruptcy, etc.   So long as any Guaranteed Obligations remain
outstanding, each Guarantor shall not, without the prior written consent of
Agent acting pursuant to the instructions of Lenders, commence or join with any
other Person in commencing any bankruptcy, reorganization or insolvency case or
proceeding of or against such Borrower or any other Loan Party. The obligations
of each Guarantor hereunder shall not be reduced, limited, impaired, discharged,
deferred, suspended or terminated by any case or proceeding, voluntary or
involuntary, involving the bankruptcy, insolvency, receivership, reorganization,
liquidation or arrangement of any Borrower or any other Loan Party or by any
defense which such Borrower or any other Loan Party may have by reason of the
order, decree or decision of any court or administrative body resulting from any
such proceeding.


Each Guarantor acknowledges and agrees that any interest on any portion of the
Guaranteed Obligations which accrues after the commencement of any case or
proceeding referred to in clause (i) above (or, if interest on any portion of
the Guaranteed Obligations ceases to accrue by operation of law by reason of the
commencement of such case or proceeding, such interest as would have accrued on
such portion of the Guaranteed Obligations if such case or proceeding had not
been commenced) shall be included in the Guaranteed Obligations because it is
the intention of each Guarantor, Agent and the Lenders that the Guaranteed
Obligations which are guaranteed by each Guarantor pursuant hereto should be
determined without regard to any rule of law or order which may relieve any
Borrower of any portion of such Guaranteed Obligations. Each Guarantor will
permit any trustee in bankruptcy, receiver, debtor in possession, assignee for
the benefit of creditors or similar person to pay Agent, or allow the claim of
Agent in respect of, any such interest accruing after the date on which such
case or proceeding is commenced.


In the event that all or any portion of the Guaranteed Obligations are paid by
Borrower, the obligations of each Guarantor hereunder shall continue and remain
in full force and effect or be reinstated, as the case may be, in the event that
all or any part of such payment(s) are rescinded or recovered directly or
indirectly from Agent or Lenders as a preference, fraudulent transfer or
otherwise, and any such payments which are so rescinded or recovered shall
constitute Guaranteed Obligations for all purposes hereunder.
 
39

--------------------------------------------------------------------------------

16.         General Provisions.


(a)            Notices.  All notices and communications hereunder and thereunder
will be in writing.  Notices will be delivered personally or sent by overnight
courier service, by certified or registered mail, postage pre-paid, or by
facsimile or e-mail transmission and will be deemed received, in the case of
personal delivery, when delivered; in the case of overnight courier service, on
the next Business Day after delivery to such service; in the case of mailing, on
the fourth Business Day after mailing; and, in the case of facsimile
transmission, upon transmittal, with receipt confirmed. .  Any such notices
shall be delivered or sent to the addresses set forth on Item 31 of the
Schedule, or at the most recent address specified by the addressee through
written notice under this provision.  Additionally, any notice under this
Agreement via an email sent to the email address set forth in Item 31 of the
Schedule, if sent by a system that will verify the date and time of delivery,
and such email will be deemed received when the recipient’s server associated
with the designated email address receives the email.


(b)           No Waiver.  No waiver hereunder will be valid unless in writing
signed by Agent and the Required Lenders and then only to the extent therein
stated.  No delay or failure on Agent’s and Lenders’ part in the exercise of any
right or remedy hereunder will operate as a waiver thereof or of Lender’s right
to exercise any other right or remedy.


(c)            Time of Essence.  Time is of the essence of this Agreement.


(d)            Severability.  Wherever possible, each provision of this
Agreement will be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement will be prohibited by or
invalid under applicable law, such provision will be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.


(e)            Successors and Assigns.  Borrower’s, Agent’s and Lenders’ rights
and obligations hereunder and under the other Loan Documents will inure to the
benefit of Borrower’s, Agent’s and Lenders’ respective successors and assigns;
provided, however, that Borrower acknowledges and agrees that without Agent’s
and each Lender’s prior written consent, which may be withheld for any reason or
no reason, Borrower may not assign its rights or obligations or any part thereof
hereunder or under any other Loan Document to any other Person.  Notwithstanding
anything herein to the contrary, Agent and Lenders may, without the consent of
Borrower or any other Loan Party, grant a security interest in, sell or assign,
grant or sell participations or otherwise transfer all or any portion of its
rights and obligations hereunder and/or under one or more other Loan Documents
to one or more other Persons.


(f)            Governing Law; Submission to Jurisdiction; Service; Etc.  This
Agreement and the other Loan Documents shall be governed by and construed in
accordance with the substantive laws (other than conflict of law provisions and
principles) of the State of New York.  Each party hereto hereby consents to the
non-exclusive jurisdiction of any United States Federal Court sitting in or with
direct or indirect jurisdiction over the Southern District of New York or any
New York state court sitting in New York, New York in any action, suit or other
proceeding arising out of or relating to this Agreement or any of the other Loan
Documents, and party hereto irrevocably agrees that all claims and demands in
respect of any such action, suit or proceeding may be heard and determined in
any such court and irrevocably waives, solely to the extent permitted by
applicable law, any objection it may now or hereafter have as to the venue of
any such action, suit or proceeding brought in any such court or that such court
is an inconvenient forum.  Each party hereto waives personal service of any and
all process upon it.  Each Grantor consents that all such service of process may
be made by registered mail (return receipt requested) directed to each Grantor
at Borrower’s address for notices pursuant to this Agreement, and service so
made shall be deemed to be completed five (5) days after the same shall have
been so deposited in the United States mails. Nothing herein shall limit the
right of Agent or Lenders to bring proceedings against any Grantor or any of
their respective Affiliates in the courts of any other jurisdiction.  Any
judicial proceeding commenced by any party hereto involving, directly or
indirectly, any matter in any way arising out of, related to or connected with
any Loan Document shall be brought only in a United States Federal Court sitting
in or with direct jurisdiction over the Southern District of New York or any New
York state court sitting in New York, New York.  Nothing in this Agreement shall
be deemed to operate or affect the right of Agent and Lenders to serve legal
process in any other manner permitted by law or to preclude the enforcement by
Lenders of any judgment or order obtained in such forum or the taking of any
action under this Agreement or any other Loan Document to enforce same in any
other appropriate forum or jurisdiction.
 
40

--------------------------------------------------------------------------------

(g)           Waiver of Jury Trial.  TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, EACH GRANTOR, AGENT AND LENDERS EACH HEREBY IRREVOCABLY AND
EXPRESSLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING, OR
COUNTERCLAIM (WHETHER BASED UPON CONTRACT, TORT, OR OTHERWISE) ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT, THE OBLIGATIONS OR ANY OF
THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY OR ANY PARTY’S ACTIONS IN THE
NEGOTIATION, ADMINISTRATION, OR ENFORCEMENT HEREOF OR THEREOF.  EACH GRANTOR,
AGENT AND LENDERS EACH ACKNOWLEDGES THAT SUCH WAIVER IS MADE WITH FULL KNOWLEDGE
AND UNDERSTANDING OF THE NATURE OF THE RIGHTS AND BENEFITS WAIVED HEREBY, AND
WITH THE BENEFIT OF ADVICE OF COUNSEL OF ITS CHOOSING.


(h)           Expenses.  Borrower shall pay on demand all of Agent’s and
Lenders’ costs and expenses in connection with underwriting and performing due
diligence with respect to the transactions contemplated hereby and the
preparation, negotiation, execution and delivery of this Agreement, including
the reasonable fees and out-of-pocket expenses of Agent’s counsel.  Furthermore,
shall pay on demand all of Agent’s and Lenders’ costs and expenses in connection
with the administration and enforcement of this Agreement.  In addition,
Borrower shall pay any and all stamp and other taxes and recording and filing
fees payable in connection with the execution and delivery of all other
instruments and documents to be delivered hereunder.  Such amounts may be
charged by Agent to Borrower’s account as one or more Loans hereunder.  All
provisions in this Agreement providing for the payment or reimbursement of
Agent’s and Lenders’ attorneys’ fees and expenses shall be payable and shall
include, without limitation, such fees and expenses incurred pursuant to or in
connection with proceedings brought under 11 U.S.C., the Federal Bankruptcy
Code.


(i)            Limitation of Liability for Certain Damages.  In no event shall
Agent, Lenders or their respective Affiliates or any of their respective
officers, directors, employees or agents be liable on any theory of liability
for any special, indirect, consequential, exemplary or punitive damages
(including any loss of profits, business or anticipated savings) in connection
with this Agreement or any of the transactions contemplated hereby.  Each
Borrower hereby waives, releases and agrees not to sue upon any such claim for
any special, indirect, consequential or punitive damages, whether or not accrued
and whether or not known or suspected to exist in its favor.
 
41

--------------------------------------------------------------------------------

(j)            Execution in Counterparts; Execution by Fax or E-Mail; Waiver of
Acceptance.  This Agreement may be executed in separate counterparts, all of
which shall constitute one and the same agreement.  Delivery of an executed
counterpart of this Agreement or any other Loan Document by facsimile or e-mail
shall be equally as effective as delivery of an original executed counterpart of
this Agreement or such other Loan Document.  Any party delivering an executed
counterpart of this Agreement or any other Loan Document by facsimile or e-mail
also shall deliver an original executed counterpart of this Agreement or such
other Loan Document, but the failure to deliver an original executed counterpart
shall not affect the validity, enforceability, and binding effect of this
Agreement or such other Loan Document.  To the fullest extent permitted by
applicable law, each Borrower waives notice of Agent’s acceptance of this
Agreement and the other Loan Documents.


(k)            No Third-Party Beneficiaries.  Neither (i) any stockholder or
owner of any other equity interest in any Grantor, (ii) any Grantor’s employees
or creditors (other than Lenders and each Lender’s Affiliates), nor (iii) any
other Person claiming by or through any Grantor shall be entitled to rely on
this Agreement or have any rights, remedies or claims against Agent, Lenders or
any Affiliate of Agent or a Lender under or in connection with this Agreement.


(l)            Entire Agreement.  This Agreement and the other Loan Documents
embody the entire agreement and understanding between Agent, Lenders and
Borrower and supersede all prior agreements and understandings relating to the
subject matter hereof.


(m)          Publication. Agent and any Lender may use and disclose any
Grantor’s name, the amounts of the Loans, and general information on the
purposes of the Loans in advertising and promotional materials. Subject to the
requirements of law, FINRA and NASDAQ, Grantors shall not make public disclosure
of any proposal by Agent or Lenders without the consent of Agent and Lenders,
which consent shall not be unreasonably withheld or delayed.


(n)            Treatment of Certain Information.  To the extent requested or
required by any regulatory authority, governmental or quasi governmental
authority, or stock exchange or other self-regulatory organization purporting to
have jurisdiction over a party hereto, such party shall be permitted to disclose
information in connection with this Agreement, to the extent required by
applicable law or regulations or by any subpoena or similar legal process.


(o)            Amendments to Loan Documents; Waivers.  No amendment or
modification of any provision of this Agreement or any Loan Document shall be
effective without the written agreement of the Required Lenders (after notice to
all Lenders, which notice may be oral) and the Borrower, and no termination or
waiver of any provision of this Agreement, or consent to any departure by the
Borrower therefrom, shall in any event be effective without the written
concurrence of the Required Lenders (after notice to all Lenders, which notice
may be oral), which the Required Lenders shall have the right to grant or
withhold in their sole discretion.  The Required Lenders, the Agent and the
Borrower may, from time to time enter into written supplemental agreements to
this Agreement or the other Loan Documents, for the purpose of adding or
deleting any provisions or otherwise changing, varying or waiving in any manner
the rights of the Agent, the Lenders, or the Borrower thereunder or the
conditions, provisions or terms thereof or waiving any Default thereunder. Each
such amendment, modification, waiver or supplemental agreement approved by or
entered into by the Required Lenders and the Agent shall be binding upon each
Lender.  Notwithstanding the foregoing, (a) the Agent, in its sole discretion,
without the consent of the Required Lenders, may extend the Borrower’s time to
comply with any non-financial covenants for up to an additional thirty (30)
Business Days; and (b) the waiver of an Default described in Section 13(a)(i) or
any Default relating to the Borrower’s financial covenants under Section 6, or
any amendment, modification or waiver of any provision relating to any of the
following (each a “Major Event”) shall be effective only if consented to or
approved by or on behalf of all Lenders:
 
42

--------------------------------------------------------------------------------

(i)            any increase of the Commitment, any Lenders’ pro rata share of
the Commitment or the final maturity of the Loans, except as provided pursuant
to Section 2(f) hereof;


(ii)           any reduction of interest rates applicable to the Loans;


(iii)         the forgiveness of any amount payable or receivable by the Lenders
under Sections  2 and 3 hereof;


(iv)         the definition of “Required Lenders”;


(v)          release any Collateral from the Agent’s Lien, excluding any
Collateral which is permitted to be sold or otherwise disposed of by the
Borrower pursuant to this Agreement or any other Loan Document;


(vi)        the consent required to release any Guarantor;


(vii)       any change to Section 16(e) hereof permitting the Borrower to assign
any of its rights or obligations hereunder without the consent of fewer than all
of the Lenders;


(viii)      any modification of any duties or obligations of the Agent
hereunder; and


(ix)          the provisions contained in this Section 16(o).


No amendment, modification, termination or waiver of any provision of Section 17
hereof or any other provision referring to the Agent shall be effective without
the written concurrence of the Agent. The Agent may, but shall have no
obligation to, with the concurrence of any Lender, execute amendments,
modifications, waivers or consents on behalf of such Lender.  Any waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it was given.  No notice to or demand on the Borrower in any
case shall entitle the Borrower to any further notice or demand in similar or
other circumstances.  Any amendment, modification, termination, waiver or
consent effected in accordance with this Section 16(o) shall be binding on each
Lender and each assignee, transferee or recipient of the Agent’s or any Lenders’
pro rata share of the Commitment or the Loans at the time outstanding.
 
43

--------------------------------------------------------------------------------

(p)           Ratable Sharing. Subject to Sections 2(a) and 17(h) of this
Agreement and unless otherwise specifically stated herein, the Lenders agree
among themselves that (i) with respect to all amounts received by them which are
applicable to the payment of the Obligations, equitable adjustment will be made
so that, in effect, all such amounts will be shared among them ratably in
accordance with their pro rata shares, whether received by voluntary payment, by
the exercise of the right of set off or banker’s lien, by counterclaim or cross
action or by the enforcement of any or all of the Obligations or the Collateral,
(ii) if any of them shall by voluntary payment or by the exercise of any right
of counterclaim, set-off, banker’s lien or otherwise  (all of  which rights are
expressly acknowledged by the Borrower), receive payment of a proportion of the
aggregate amount of the obligations held by it which is greater than its pro
rata share of the payments on account of the Obligations, the Lender receiving
such excess payment shall purchase, without recourse or warranty, an undivided
interest and participation (which it shall be deemed to have done simultaneously
upon the receipt of such payment) in such obligations owed to the other Lenders
so that all such recoveries with respect to such Obligations shall be applied
ratably in accordance with their pro rata shares; provided, that if all or part
of such excess payment received by the purchasing party is thereafter recovered
from it, those purchases shall be rescinded and the purchase prices paid for
such participation shall be returned to that party to the extent necessary to
adjust for such recovery, but without interest except to the extent the
purchasing party is required to pay interest in connection with such recovery. 
The Borrower agrees that any Lender so purchasing a participation from another
Lender pursuant to this Section 16(p) may, to the fullest extent permitted by
law, exercise all of its rights of payment with respect to such participation as
fully as if such Lender were the direct creditor of the Borrower in the amount
of such participation.


(q)           Construction.  The parties have participated jointly in the
negotiation and drafting of this Agreement and the other Loan Documents.  If an
ambiguity or question of intent or interpretation arises as to any aspect of
this Agreement or any other Loan Document, then it will be construed as if
drafted jointly by the parties and no presumption or burden of proof will arise
favoring or disfavoring any party by virtue of the authorship of any provision
of this Agreement or any other Loan Document.


(r)            Confidentiality.  Each of the Agent and the Lenders agrees to
maintain the confidentiality of the Information (as defined below) and to not
use the Information for any purpose except in connection with the Loan
Documents, except that Information may be disclosed (i) to its and its
Affiliates’ directors, officers, employees, and agents, including accountants,
legal counsel and other professionals, experts or advisors, or to any credit
insurance provider relating to the Borrower and its obligations, in each case
whom it reasonably determines needs to know such information in connection with
this Agreement and the transactions contemplated hereby and who are informed of
the confidential nature of such Information and instructed to keep such
Information confidential, (ii) to any lender or other leverage provider to a
Lender, and such lender or other leverage provider’s director, officers,
employees,  and agents, including accountants, legal counsel and other
professionals, experts or advisors, or to any credit insurance provider relating
to the Borrower and its obligations, in each case whom it reasonably determines
needs to know such information in connection with this Agreement and the
transactions contemplated hereby and who are informed of the confidential nature
of such Information and instructed to keep such Information confidential, (iii)
to the extent requested by any rating agency or regulatory authority, examiner
regulating banks or banking, or other self-regulatory authority having or
claiming oversight over Agent, any Lender or any of their respective Affiliates,
(iv) pursuant to the order of any court or administrative agency or in any
pending legal, judicial or administrative proceeding, or otherwise as required
by applicable laws or regulations or by any subpoena or similar legal process
based on the advice of counsel (in which case the Agent or such Lender, as
applicable, agrees, to the extent permitted by applicable law, to inform the
Borrower promptly thereof), (v) to any other party to this Agreement, (vi) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or the enforcement of rights hereunder,
(vii) subject to an agreement containing provisions substantially the same as
those of this Section, to any assignee, or any prospective assignee of, any of
its rights or obligations under this Agreement, (viii) with the consent of the
Borrower, (ix) to the extent such Information (A) becomes publicly available
other than as a result of a breach of this Section, (B) becomes available to the
Agent or any Lender on a nonconfidential basis from a source other than the
Borrower or (C) is independently developed by the Agent or a Lender or (ix) for
purposes of establishing a “due diligence” defense. In addition, the Agent and
each Lender may disclose the existence of this Agreement and the information
about this Agreement to market data collectors, similar services providers to
the lending industry, and service providers to the Agent and the Lenders in
connection with the administration and management of this Agreement and the
other Loan Documents. For the purposes of this Section, “Information” means all
memoranda or other information received from or on behalf of the Borrower
relating to the Borrower or its business that is clearly identified by the
Borrower as confidential, other than any such information that is available to
the Agent or any Lender on a nonconfidential basis prior to disclosure by the
Borrower. Any Person required to maintain the confidentiality of Information as
provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.
 
44

--------------------------------------------------------------------------------

EACH LENDER AND AGENT ACKNOWLEDGES THAT INFORMATION AS DEFINED IN THIS SECTION
16(R) FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW,
INCLUDING FEDERAL AND STATE SECURITIES LAWS.


(s)            Representations of Agent and Lenders.  Each of Agent and the
Lenders (collectively, “Lending Party”) represents and warrants for the benefit
of the Grantors as follows:


(i)            Organization; Authority. Lending Party is an entity duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization with the requisite power and authority to enter
into and to consummate the transactions contemplated by the Loan Documents to
which it is a party and otherwise to carry out its obligations hereunder and
thereunder.


(ii)           No Public Sale or Distribution. Lending Party is and will acquire
each Warrant and any shares of Borrower’s capital stock issued or issuable under
the Loan Documents (“Borrower Securities”) for its own account and not with a
view towards, or for resale in connection with, the public sale or distribution
thereof, except pursuant to sales registered or exempted under the Securities
Act of 1933, as amended (“Securities Act”).  Lending Party does not have any
agreement or understanding, directly or indirectly, with any Person to
distribute any of the Borrower Securities.
 
45

--------------------------------------------------------------------------------

(iii)         Lender Status. At the time Lending Party was offered the Borrower
Securities, it met, and as of the date hereof it meets, the definition of
“accredited investor” as defined in Rule 501 promulgated under the Securities
Act. Lending Party is not required to be registered as a broker-dealer under
Section 15 of the Exchange Act.


(iv)        Reliance on Exemptions. Lending Party understands that the Borrower
Securities are being offered and sold to it in reliance on specific exemptions
from the registration requirements of United States federal and state securities
laws and that Borrower is relying in part upon the truth and accuracy of, and
Lending Party’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of Lending Party set forth herein in order to
determine the availability of such exemptions and the eligibility of Lending
Party to acquire the Borrower Securities.


(v)          Information. Lending Party and its advisors, if any, have been
furnished with all materials relating to the business, finances and operations
of Borrower and materials relating to the offer and sale of the Borrower
Securities which have been requested by Lending Party as of the date hereof. 
Lending Party and its advisors, if any, have been afforded the opportunity to
ask questions of Borrower.  Neither such inquiries nor any other due diligence
investigations conducted by Lending Party or its advisors, if any, or its
representatives shall modify, amend or affect Lending Party’s right to rely on
Borrower’s representations and warranties contained herein or any
representations and warranties contained in any other Loan Document or any other
document or instrument executed and/or delivered in connection with this
Agreement or the consummation of the transaction contemplated hereby. Lending
Party understands that its investment in the Borrower Securities involves a high
degree of risk. Lending Party has sought such accounting, legal and tax advice
as it has considered necessary to make an informed investment decision with
respect to its acquisition of the Borrower Securities.


(vi)        No Governmental Review.  Lending Party understands that no United
States federal or state agency or any other government or governmental agency
has passed on or made any recommendation or endorsement of the Borrower
Securities or the fairness or suitability of the investment in the Borrower
Securities nor have such authorities passed upon or endorsed the merits of the
offering of the Borrower Securities.


(vii)       Transfer or Resale. Lending Party understands that the Borrower
Securities have not been registered under the Securities Act or any state
securities laws, and may not be offered for sale, sold, assigned or transferred
unless (A) subsequently registered thereunder, (B) Lending Party shall have
delivered to Borrower (or Borrower’s counsel has delivered to Borrower) an
opinion of counsel to Lending Party, in a form reasonably acceptable to
Borrower, to the effect that such Borrower Securities to be sold, assigned or
transferred may be sold, assigned or transferred pursuant to an exemption from
such registration, or (C) Lending Party provides Borrower with reasonable
assurance that such Borrower Securities can be sold, assigned or transferred
pursuant to Rule 144 promulgated under the Securities Act.
 
46

--------------------------------------------------------------------------------

(viii)     Validity; Enforcement.  This Agreement has been duly and validly
authorized, executed and delivered on behalf of Lending Party and constitutes
the legal, valid and binding obligations of Lending Party enforceable against
Lending Party in accordance with their respective terms, except as such
enforceability may be limited by general principles of equity or to applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation and other
similar laws relating to, or affecting generally, the enforcement of applicable
creditors’ rights and remedies.


(ix)         No Conflicts.  The execution, delivery and performance by Lending
Party of this Agreement and the other Loan Documents to which Lending Party is a
party and the consummation by Lending Party of the transactions contemplated
hereby and thereby will not (i) result in a violation of the organizational
documents of Lending Party or (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which Lending Party
is a party, or (iii) result in a violation of any law, rule, regulation, order,
judgment  or decree (including federal and state securities laws) applicable to
Lending Party.


(x)           Residency. Lending Party’s residence, if an individual, or
principal place of business, if an entity, is that jurisdiction specified on the
signature page hereto next to Lending Party’s signature.


(xi)         General Solicitation. Lending Party is not purchasing the Borrower
Securities as a result of any advertisement, article, notice or other
communication regarding the Borrower Securities published in any newspaper,
magazine or similar media or broadcast over television or radio or presented at
any seminar.


(xii)        Legends. Lending Party understands that the certificates or other
instruments representing the Borrower Securities have been and will be issued
pursuant to an exemption from registration or qualification under the Securities
Act and applicable state securities laws and, during any time that the resale of
the Borrower Securities consisting of Borrower capital stock are not registered
under the Securities Act or are not eligible for sale pursuant to Rule 144, the
stock certificates representing such Borrower Securities shall bear any legend
as required by the “blue sky” laws of any state and a restrictive legend in
substantially the following form (and a stop-transfer order may be placed
against transfer of such stock certificates):


THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE
STATE SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED, PLEDGED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE
REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR (B) AN OPINION OF COUNSEL TO THE HOLDER, IN A FORM REASONABLY
ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
(II) UNLESS SOLD OR ELIGIBLE TO BE SOLD PURSUANT TO RULE 144 UNDER SAID ACT.
 
47

--------------------------------------------------------------------------------

17.          Agent.


(a)           Appointment.  Each Lender hereby designates and appoints Full
Circle Capital Corporation as its agent under this Agreement and the Loan
Documents, and each Lender hereby irrevocably authorizes Agent to take such
action or to refrain from taking such action on its behalf under the provisions
of this Agreement and the Loan Documents and to exercise such powers as are set
forth herein or therein, together with such other powers as are reasonably
incidental thereto.  Agent is authorized and empowered to amend, modify, or
waive any provisions of this Agreement or the other Loan Documents on behalf of
Lenders. The provisions of this Section 17 are solely for the benefit of Agent
and Lenders and neither Borrower nor any of its Affiliates shall have any rights
as a third party beneficiary of any of the provisions hereof.  In performing its
functions and duties under this Agreement, Agent shall act solely as an
administrative representative of Lenders and does not assume and shall not be
deemed to have assumed any obligation toward or relationship of agency or trust
with or for Lenders, Borrower or any Loan Party.  Agent may perform any of its
duties hereunder, or under the Loan Documents, by or through its agents or
employees.


(b)           Reliance.  Agent shall be entitled to rely upon any written
notices, statements, certificates, orders or other documents or any telephone
message or other communication (in­cluding any writing, telex, telecopy or
telegram) believed by it in good faith to be genuine and correct and to have
been signed, sent or made by the proper Person, and with respect to all matters
pertaining to this Agreement or any of the Loan Documents and its duties
hereunder or thereunder, upon advice of counsel selected by it.  Agent shall be
entitled to rely upon the advice of legal counsel, independent accountants, and
other experts selected by Agent in its sole discretion.


(c)           Agent Individually.  With respect to the Loans made by it, Agent
shall have and may exercise the same rights and powers hereunder and is subject
to the same obligations and liabilities as and to the extent set forth herein
for any other Lenders.  The terms “Required Lenders” or any similar terms shall,
unless the context clearly otherwise indicates, include Agent in its individual
capacity as a Lender or one of the Required Lenders.  Agent may lend money to,
and generally engage in any kind of banking, trust or other business with any
Loan Party as if it were not acting as Agent pursuant hereto.


(d)           Successor Agent.


(i)            Resignation.  Agent may resign from the performance of all its
functions and duties hereunder at any time by giving at least thirty (30)
Business Days' prior written notice to Borrower and Lenders.  Such resignation
shall take effect upon the acceptance by a successor Agent of appointment
pursuant to clause (ii) below or as otherwise provided below.


(ii)           Appointment of Successor.  Upon any such notice of resignation
pursuant to clause (e)(i) above, the Required Lenders shall, upon receipt of
Borrower’s prior consent which shall not unreasonably be withheld, appoint a
successor Agent.  If a successor Agent shall not have been so appointed within
said thirty (30) Business Day period, the retiring Agent, upon notice to
Borrower, shall then appoint a successor Agent who shall serve as Agent until
such time, as the Required Lenders, upon receipt of Borrower’s prior written
consent which shall not be unreasonably withheld, appoint a successor Agent as
provided above.
 
48

--------------------------------------------------------------------------------

(iii)         Successor Agent.  Upon the acceptance of any appointment as Agent
under the Loan Documents by a successor Agent, such successor Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Agent, and the retiring Agent shall be discharged
from its duties and obligations under the Loan Documents. The former Agent shall
promptly transfer all Collateral held by it as Agent to the successor Agent.


(iv)        Notwithstanding anything to the contrary set forth herein, the
Lenders holding not less than a majority of the outstanding amount of the
principal of the Loans (excluding for purposes of this determination, amounts
held by the Agent or its Affiliates) may remove the Agent if: (i) the Agent
commits fraud, is grossly negligent or engages in willful misconduct in the
performance of its duties under the Loan Documents, (ii) an Insolvency Event
occurs with respect to the Agent or (iii) the Agent materially breaches its
duties and such breach is continuing, provided that, in the cases of clause (i)
and (iii) above, the Lenders shall have provided Agent with a detailed
description of the activities that the Agent is alleged to have performed or
failed to perform and the Agent shall have not cured or otherwise established
that no such action or failure to act has occurred.


(v)          For purposes hereof, “Insolvency Event” shall mean that the Agent
shall (i) have an order for relief entered with respect to it under any federal,
state or foreign bankruptcy, insolvency, receivership, liquidation or similar
law as now or hereafter in effect, (ii) make an assignment for the benefit of
creditors, (iii) apply for, seek, consent to, or acquiesce in, the appointment
of a receiver, custodian, trustee, examiner, liquidator or similar official for
it or any substantial part of its property, (iv) institute any proceeding
seeking an order for relief under any federal, state or foreign bankruptcy,
insolvency, receivership, liquidation or similar law as now or hereafter in
effect seeking to adjudicate it a bankrupt or insolvent, or seeking dissolution,
winding up, liquidation, reorganization, arrangement, adjustment or composition
of it or its debts under any such law relating to bankruptcy, insolvency or
reorganization or relief of debtors, fail to file an answer or other pleading
denying the material allegations of any such proceeding filed against it or file
an answer admitting the material allegations of a petition filed against itself
in any such proceeding, (v) dissolve, wind up or liquidate, (vi) take any
corporate, organizational or similar action to authorize or effect any of the
foregoing actions, or (vii) fail to contest in good faith any appointment or
proceeding described in the foregoing.


(e)           Confirmation of Authority; Execution of Releases.  Without in any
manner limiting Agent's authority to act without any specific or further
authorization or consent by Lenders, Lenders agree to confirm in writing, upon
request by Borrower, the authority to release any property covered by this
Agreement or the Loan Documents.  So long as no Default is then continuing, upon
receipt by Agent of confirmation from the Required Lenders, of its authority to
release any particular item or types of property covered by this Agreement or
the Loan Documents, and upon at least five (5) Business Days prior written
request by Borrower, Agent shall (and is hereby irrevocably authorized by
Lenders to) execute such documents as may be necessary to evidence the release
of the Liens granted to Agent for the benefit of Lenders herein or pursuant
hereto upon such Collateral; provided, however, that (i) Agent shall not be
required to execute any such document on terms which, in Agent's opinion, would
expose Agent to liability or create any obligation or entail any consequence
other than the release of such Liens without recourse or warranty, and (ii) such
release shall not in any manner discharge, affect or impair the Obligations or
any Liens upon (or obligations of any Loan Party, in respect of), all interests
retained by any Loan Party, including, without limitation, the proceeds of any
sale, all of which shall continue to constitute part of the property covered by
this Agreement or the Loan Documents.
 
49

--------------------------------------------------------------------------------

(f)            Assignment to Agent.  In the event that the Agent requests the
consent of a Lender hereunder and such consent is denied, then the Agent may, in
its sole discretion, require such Lender to assign all of its rights and
interests hereunder (including, without limitation, all or a portion of its
Commitments owing to it), to the Agent or a designated Lender for a price equal
to such Lender’s pro rata share of the outstanding Commitments plus accrued and
unpaid interest and fees due to such Lender, which interest and fees shall be
paid to such Lender when collected from the Borrower. If the Agent elects to
require any Lender to assign its rights and interest to the Agent or a
designated Lender, the Agent shall so notify such Lender within forty-five (45)
days following such Lender’s denial of such consent, and such Lender shall
assign its rights and interest by no later than five (5) Business Days following
receipt of such notice by execution and delivery of an Assignment and
Acceptance.


(g)           Discretionary Advances. The Agent is hereby authorized by the
Borrower and the Lenders, from time to time in the Agent’s sole discretion,
after the occurrence and during the continuation of a Default, to make Loans to
the Borrower on behalf of the Lenders which the Agent, in its reasonable
business judgment, deems necessary or desirable (a) to preserve or protect the
Collateral, or any portion thereof, (b) to enhance the likelihood of, or
maximize the amount of, repayment of the Loans and other Obligations, or (c) to
pay any other amount chargeable to the Borrower pursuant to the terms of this
Agreement or any other Loan Document; provided, that at any time after giving
effect to any such Loans, the outstanding Loans do not exceed the Term Loan
Commitment.


(h)           Distribution; Application; Apportionment. Not less than once per
month, or more frequently at the Agent’s election (each a “Settlement Date”),
the Agent shall advise each Lender by telephone, telecopy or email of the amount
of each Lender’s pro rata share of all principal, interest and fees received by
the Agent for the ratable account of the Lenders since the prior Settlement
Date.  Such payments received by the Agent shall be paid to the Lenders not
later than 4:00 p.m. (New York time) on the Business Day following each payment
by or on behalf of Borrower.  Payments received by the Agent after 12:00 noon
(New York time) shall be deemed to have been received by the Agent on the next
Business Day.  So long as there does not exist a Default, all payments of
principal and interest in respect of outstanding Loans and any late charges with
respect thereto, all payments of the fees described in this Agreement, and all
payments in respect of any other Obligations shall be allocated among such of
the Lenders as are entitled thereto, in proportion to their respective pro rata
shares or otherwise as provided herein.  The Agent shall promptly distribute to
each Lender at its primary address set forth on the appropriate counterpart
signature page hereof or on the Assignment and Acceptance, or at such other
address as a Lender may request in writing, such funds as it may be entitled to
receive, provided, that, the Agent shall in any event not be bound to inquire
into or determine the validity, scope or priority of any interest or entitlement
of any Lender and may suspend all payments and seek appropriate relief
(including without limitation instructions from the Required Lenders or an
action in the nature of interpleader) in the event of any doubt or dispute as to
any apportionment or distribution contemplated hereby.  The order of priority
herein is set forth solely to determine the rights and priorities of the Lenders
as among themselves and may at any time or from time to time be changed by the
Lenders as they may elect, in writing, without necessity of notice to or consent
of or approval by the Borrower or any other Person.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
50

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Grantors, Agent and Lenders have executed this Loan,
Guaranty and Security Agreement as of the day and year first above written.
 
GRANTORS:
       
SRB-MT, LLC
RICEBRAN TECHNOLOGIES
               
By:
/s/ J. Dale Belt
By:
/s/ J. Dale Belt
Name: J. Dale Belt
Name: J. Dale Belt
Title: Secretary & VP 
Title: Secretary & Exec. VP/CFO
       
SRB-WS, LLC 
NUTRACEA, LLC
               
By:
/s/ J. Dale Belt
By:
/s/ J. Dale Belt
Name: J. Dale Belt 
Name: J. Dale Belt 
Title: Secretary & VP 
Title: Secretary & VP 
       
SRB-IP, LLC 
RICE RX, LLC
               
By:
/s/ J. Dale Belt
By:
/s/ J. Dale Belt
Name: J. Dale Belt 
Name: J. Dale Belt
Title: Secretary & VP 
Title: Secretary & VP
       
HEALTHY NATURAL, INC. 
RICE SCIENCE LLC
               
By:
/s/ J. Dale Belt
By:
/s/ J. Dale Belt
Name: J. Dale Belt 
Name: J. Dale Belt
Title: Secretary & VP 
Title: Secretary & VP
       
THE RICEX COMPANY
SRB-MERM, LLC
         
By:
/s/ J. Dale Belt
By:
/s/ J. Dale Belt
Name: J. Dale Belt 
Name: J. Dale Belt
Title: Secretary & VP 
Title: Secretary & VP
     
SRB-LC, LLC
RICEX NUTRIENT, INC.  
         
By:
/s/ J. Dale Belt
By:
/s/ J. Dale Belt
Name: J. Dale Belt
Name: J. Dale Belt 
Title: Secretary & VP
Title: Secretary & VP 

 
[Signature Page  to Loan Agreement]
 

--------------------------------------------------------------------------------

 
Agreed to and accepted this 12th day of May, 2015.
 
AGENT AND LENDER
 
FULL CIRCLE CAPITAL CORPORATION
     
By:
/s/ Gregg Felton
 
Name: 
Gregg Felton
 
Title:
President and Chief Executive Officer



[Signature Page  to Loan Agreement]
 

--------------------------------------------------------------------------------

SCHEDULE


1.                     Borrowing Base
"Borrowing Base" means, at any time, an amount equal to:

 
(A)
90% of the dollar amount of Eligible Accounts;

 
plus
 

 
(B)
60% of the dollar amount of Eligible Inventory (not to exceed 85% of net orderly
liquidation value);

 
minus
 

 
(C)
the sum of such reserves as Agent may reasonably establish from time to time in
its discretion.

 
2.                    Accounts Eligibility
 
(a)            Accounts Age:  Any Account with respect to which more than sixty
(60) days have elapsed since the date of the original invoice therefor;


(b)            Cross-Aging Percentage:  20%


(c)            Concentration Limit:  20%, but 35% with respect to Zurvita and
its Affiliates


3.                   Permitted Liens


Existing Liens and financing statements:


Entity
Date
Lienholder
Number
Rice Science, LLC
1/18/12
Subordinated Creditors*
12-20208381
Rice Science, LLC
1/20/12
Harold Guy Delemarter, Brian Rick Delamarter, and Greg Vislocky*
12-20253957
The RiceX Company
1/18/12
Subordinated Creditors*
12-20208134
The RiceX Company
1/20/12
Harold Guy Delemarter, Brian Rick Delamarter, and Greg Vislocky*
12-20253957
The RiceX Company
1/20/12
Harold Guy Delemarter, Brian Rick Delamarter, and Greg Vislocky*
20127298013063
Rice Science, LLC
1/20/12
Harold Guy Delemarter, Brian Rick Delamarter, and Greg Vislocky*
20127298013063

*The term "Subordinated Creditors" is defined in the Subordination Agreement.
Each of Harold Guy Delemarter, Brian Rick Delamarter, and Greg Vislocky is a
party to the Subordination Agreement and is a subordinated creditor under the
Subordination Agreement.
 

--------------------------------------------------------------------------------

4.                   Persons Authorized to Request Loans
Dale Belt
John Short
Dennis Dykes


5.                    Omitted


6.                    Conditions To Initial Loans


Items listed below are required to be delivered, in form and substance
satisfactory to Agent in its sole discretion, and the other conditions described
below are required to be satisfied in a manner satisfactory to Agent in its sole
discretion, in each case as a condition to each Lender's obligation to fund the
initial Loans on the Closing Date to Borrower under this Agreement.


Certified certificate of incorporation of each Grantor or other equivalent
constituent document.


Bylaws or Operating Agreements of each Grantor


Secretary's certificate as to constituent documents, operating agreements,
authorizing action (e.g., corporate resolutions) and incumbency of
officers/status and specimen signatures of authorized signers


Good Standing Certificate (state of organization and all other states in which
each Borrower is qualified to do business, except as would not result in a
Material Adverse Effect)


UCC lien search results


Payoff letter from any lender whose loans are to be refinanced from proceeds of
Loans made under this Agreement


Lien termination documents from existing lender, any other creditor whose
filings are to be terminated, etc.


Mortgages


Collateral Assignment of Agreements


Pledge Agreements


Assignment of Intellectual Property Rights


Fee Letter


Validity Agreements
 

--------------------------------------------------------------------------------

Subordination Agreements


Warrants


Financial statements


Minimum total liquidity of $1,000,000 at closing, inclusive of cash on hand and
availability of Revolving Loans


Quality of Earnings Report and Appraisal Report satisfactory to Agent in its
sole discretion


UCC-1 financing statements


Evidence of insurance and delivery of certificates and endorsements naming Agent
and Lenders as additional insured and lender's loss payee


Landlord waivers


Officer's certificate as to representations, warranties and no defaults


Opinion letter of Borrower's legal counsel


Post-Closing letter (which shall include the requirement to obtain landlord
waivers)


All other items described on the Schedule of Closing Documents previously
delivered by Agent or Agent's counsel to Borrower or Borrower's legal counsel


Such other agreements, documents, instruments, certificates and other items as
Agent or its counsel may reasonably request


7.                    Termination Date


This Agreement will terminate on June 1, 2018; provided that the Borrower may
request, not later than ninety (90) days prior to the then scheduled maturity
date, and the Agent and Lender in their sole discretion may grant up to two (2)
one-year extensions of the maturity date, subject to the payment of extension
fee equal to 2% of the then outstanding Term Loan and Revolving Commitment for
each one-year extension.


8.                    Interest Margin:10.75%


9.                   Default Margin:3.0%


10.                Fees


a.                   Upon execution of this Agreement, in consideration of
Agent's structuring, approving and committing to this Agreement, but without
affecting Borrower's obligation to reimburse Agent for costs associated with
this Agreement and the transactions contemplated hereby as provided elsewhere in
this Agreement, Borrower agrees to pay Agent a fee in the amount of 3.0% of the
Term Loan Commitment and the Revolver Commitment, which will be fully earned on
the Closing Date and non-refundable when paid.
 

--------------------------------------------------------------------------------

b.                   For services performed by Agent in connection with Agent's
continuing administration hereof, Borrower shall pay to Agent an annual fee in
an amount equal to 0.25% of the average unused portion of the Revolver
Commitment, payable monthly in arrears on the first Business Day of each month.


c.                   In consideration of Agent's collateral monitoring
activities, Borrower will pay Agent a fee in an amount equal to 0.25% per annum
of the sum of (i) on the Revolver Commitment, (ii) the outstanding principal
balance of the Term Loan and (iii) the outstanding principal balance of any
additional liens under Section 2(g) hereof, payable monthly in arrears on the
first Business Day of each calendar month and on the Maturity Date or other
termination date of this Agreement (with the portion of such fee payable on the
Maturity Date or other termination date to be calculated for the period from the
first day of the month during which the Maturity Date or other termination date
occurs through the Maturity Date or other termination date), beginning on the
first such date following the Closing Date.


d.                   In the event that the Term Loan is prepaid for any reason,
or the Revolver Commitment is reduced or terminated, Borrower will pay to Agent
on or prior to the effective date of such termination or prepayment at the
following premiums expressed as a percentage of the amount terminated or prepaid
based upon the event triggering such prepayment or termination:


Pay Date
 
Premium
 
Prior to June 1, 2016
 
No call
 
June 1, 2016 to May 31, 2017
   
101%
 
Thereafter
   
100%
 



e.                    Upon any advance of additional loans pursuant to Section
2(g) hereof, the Borrower shall pay to the Agent for the benefit of the Lender
or Lenders making such advance, a fee equal to 3.0% of such advance.


All of the foregoing fees constitute compensation to Agent and Lenders for
services rendered and are not interest or a charge for the use of money.  Each
installment of such fees shall be fully earned when due and payable and shall
not be subject to refund or rebate.


11.                Organizational Information


Exact Legal Name of Grantor:  RiceBran Technologies
State of Organization: California
Type of Organization:  Corporation
Organizational Identification Number:  C2082847


Exact Legal Name of Grantor:  Healthy Natural Inc.
State of Organization:  Nevada
Type of Organization:  Corporation
Organizational Identification Number: E0257892008-6
 

--------------------------------------------------------------------------------

Exact Legal Name of Grantor:  NutraCea, LLC
State of Organization:  Delaware
Type of Organization:  Limited Liability Company
Organizational Identification Number:  5104887


Exact Legal Name of Grantor:   Rice Rx, LLC
State of Organization:  Delaware
Type of Organization:  Limited Liability Company
Organizational Identification Number: 4479497


Exact Legal Name of Grantor: Rice Science, LLC
State of Organization: Delaware
Type of Organization:  Limited Liability Company
Organizational Identification Number:  4479495


Exact Legal Name of Grantor:  The RiceX Company
State of Organization:  Delaware
Type of Organization:  Corporation
Organizational Identification Number: 2890978


Exact Legal Name of Grantor: RiceX Nutrients, Inc.
State of Organization:  Montana
Type of Organization:  Corporation
Organizational Identification Number:  D088913


Exact Legal Name of Grantor:   SRB-MERM, LLC
State of Organization:  Delaware
Type of Organization:  Limited Liability Company
Organizational Identification Number: 5104876


Exact Legal Name of Grantor:   SRB-LC, LLC
State of Organization: Delaware
Type of Organization:  Limited Liability Company
Organizational Identification Number:  5104880


Exact Legal Name of Grantor:   SRB-MT, LLC
State of Organization:  Delaware
Type of Organization:  Limited Liability Company
Organizational Identification Number: 5104881


Exact Legal Name of Grantor:  SRB-WS, LLC
State of Organization: Delaware
Type of Organization:  Limited Liability Company
Organizational Identification Number:  5104883


Exact Legal Name of Grantor:  SRB-IP, LLC
State of Organization:  Delaware
Type of Organization:  Limited Liability Company
Organizational Identification Number: 5104886
 

--------------------------------------------------------------------------------

12.                Subsidiaries and Investments in Other Persons:


Subsidiaries of the Registrant
State or Other Jurisdiction of Incorporation
Grain Enhancement, LLC (2) (6)
Delaware limited liability company
Nutra SA, LLC (3)
Delaware limited liability company
Healthy Natural Inc. (1)
Nevada
Industria Riograndens De Oleos Vegetais Ltda (4)
Limited liability company organized under the laws of the
 
Federative Republic of Brazil
NutraCea, LLC (1)
Delaware limited liability company
RBT PRO, LLC (8)
Delaware limited liability company
Rice Rx, LLC (1)
Delaware limited liability company
Rice Science LLC (1)
Delaware limited liability company
The RiceX Company (1)
Delaware corporation
RiceX Nutrients, Inc. (5)
Montana corporation.
SRB- MERM, LLC (7)
Delaware limited liability company
SRB-LC, LLC (7)
Delaware limited liability company
SRB-MT, LLC (7)
Delaware limited liability company
SRB-WS, LLC (7)
Delaware limited liability company
SRB- IP, LLC (7)
Delaware limited liability company



(1)                  wholly owned subsidiary of RiceBran Technologies
(2)                  47.5% interest
(3)                 66.1% interest
(4)                 wholly owned subsidiary of Nutra SA, LLC
(5)                 wholly owned subsidiary of The RiceX Company
(6)                  inactive
(7)                 wholly owned subsidiary of NutraCea, LLC
(8)                 50.0 % interest


13.                Pending Litigation:
None.


14.                Existing Debt and Guarantees:
The Subordinated Debt


15.                Prior Legal Names: NutraCea.


Prior or Current Trade or Fictitious Names:  None.




16.                Locations of Offices and Collateral:


Current Chief Executive Office of Borrower:
6720 N. Scottsdale Road, Suite # 390
Scottsdale, Arizona 85253
 

--------------------------------------------------------------------------------

Other Current Collateral Locations:
1575 East Bench Rd., Dillon, MT 59725
3512 E. Bench Road, Dillon, MT 59725
179 Court 15th Street, Mermentau, LA 70556
170 South 13th Street, Mermentau, LA 70556
3000, 3002, 3010 Skyway Circle N, Irving, TX 75038
2224 Industrial Boulevard, West Sacramento, CA 95691
2928 Ramco Street, Suite 120, West Sacramento, CA 95691
1603 Old Highway 99, Arbuckle, CA 95912
5029 Joe Spears Rd., Iowa, LA 70647


17.                Ownership Structure:
Common stock is publicly traded.


18.                Owned Real Property:
1575 East Bench Rd., Dillon, MT 59725
170 South 13th Street, Mermentau, LA 70556
5029 Joe Spears Rd., Iowa, LA 70647


Leased Real Property (including legal name of landlord and monthly rent):
Amended Lease Dated May 16, 2017 between Sacramento Southport LLC, as Landlord,
and RiceBran Technologies, as tenant, related to the 27,203 sq. ft. of warehouse
and office area located at 2928 Ramco Street, West Sacramento, California.


Amended Office Lease dated November 23, 2009 between Scottsdale Spectrum, LLC,
as Landlord, and RiceBran Technologies, as tenant, related to the 256,670
rentable sq. ft. located at 6720 North Scottsdale Road, Scottsdale, Arizona.


Warehouse Lease dated April 15, 2007 between Farmer's Rice Milling Company,
Inc., as landlord, RiceBran Technologies, as tenant, related to the
approximately 12,000 square feet of land, Joe Spears Road, Lake Charles,
Louisiana.


Amended Ground Lease dated November 1, 2008 between Farmer's Rice Milling
Company, Inc., as landlord, and RiceBran Technologies, as tenant, related to the
5.107 acres, South of Joe Spears Road, Lake Charles, Louisiana.


Warehousemen, processors, consignees or other bailees in possession or control
of any Inventory (include name, address where Inventory is stored and
description of the arrangement):
None


19.                Bank Accounts: Grantors maintain the following deposit
accounts:


Borrower/Bank
Account Number


 

--------------------------------------------------------------------------------

19A.            Intellectual Property:


Patents:
THE RICEX COMPANY:
Patent #
Reel/Frame
5512287
030591/0960
5985344
030591/0960
6126943
030591/0960
6303586
030591/0960
6350473
030591/0960
6558714
030591/0960
6733799
030591/0960



NUTRACEA / RICEBRAN TECHNOLOGIES:


Patent #
Reel/Frame
5512287
030591/0960
5985344
030591/0960
6126943
030591/0960
6303586
030591/0960
6350473
030591/0960
6558714
030591/0960
6733799
030591/0960
6902739
030591/0960
6902739
030591/0933



Trademarks:


THE RICEX COMPANY:


Ser#
Reg#
Reel/Frame
Mark
78769744
3317370
5044/0485
RICE X



NUTRACEA / RICEBRAN TECHNOLOGIES:


Ser#
Reg#
Reel/Frame
Mark
76045704
2461604
5044/0485
RISOLUBLES
76070970
2461745
5044/0485
NutraStar Incorporated
76313803
2658784
5044/0485
NutraStar Incororated
77187242
3375432
5044/0485
MAX-E-BRAN SRB
77383574
3581499
5044/0485
RIBALANCE




--------------------------------------------------------------------------------

77396048
3501581
5044/0485
NUTRACEA STABILIZED RICE BRAN
77597273
3652856
5044/0485
PELOTAS
77670444
3948284
5044/0485
RIPROSPORT
78075504
2659543
5044/0485
EQUINE SHINE STABILIZED RICE BRAN
78288835
2979145
5044/0485
CEA 100
78596468
3256988
5044/0485
DR. VETZ
78769744
3317370
5044/0485
RICE X
78777214
3229286
5044/0485
THE RICE PATTY COLLECTION
78791191
3410639
5044/0485
SERVING MANKIND
85451243
4266719
5044/0485
NUTRITION BY NATURE
8573998
4512804
5044/0485
RICEBRAN TECHOLOGIES
85741574
NONE
5044/0485
RICEBRAN TECH
85741584
4573008
5044/0485
RICEBRANTECH
85799060
NONE
5044/0485
STABILIZED RICE BRAN
85882576
4683405
5044/0485
PRORYZA
85882594
NONE
5044/0485
RIBRANPRO



19B.            Labor Matters.
None


20.               Commercial Tort Claims:
None


21.               Financial Covenants:


(a)                 Total Debt to Adjusted EBITDA:  Borrower shall maintain at
all times, on a consolidated basis, Total Debt to Adjusted EBITDA not to exceed
the following as of the end of each month in the following quarterly periods:


Qtr. Ended
Ratio
Covenant
6/30/2015
5.00x
9/30/2015
4.00x
12/31/2015
4.00x
3/31/2016
3.50x
6/30/2016
3.00x
9/30/2016
2.50x
12/31/2016
2.50x
3/31/2017
2.00x
6/30/2017
2.00x
9/30/2017
2.00x




--------------------------------------------------------------------------------

(b)                 Senior Debt to Adjusted EBITDA:  Borrower shall maintain at
all times, on a consolidated basis, Senior Debt to Adjusted EBITDA not to exceed
the following as of the end of each month in the following quarterly periods.


Qtr. Ended
Ratio
Covenant
6/30/2015
3.00x
9/30/2015
2.50x
12/31/2015
2.00x
3/31/2016
2.00x
6/30/2016
2.00x
9/30/2016
2.00x
12/31/2016
2.00x
3/31/2017
1.50x
6/30/2017
1.50x
9/30/2017
1.50x

 
(c)                 Adjusted EBITDA to Fixed Charges: Borrower shall maintain at
all times, on a consolidated basis, Adjusted EBITDA to Fixed Charges of not less
than the following as of the end of each month in the following quarterly
periods:


Qtr. Ended
Ratio
Covenant
6/30/2015
1.50x
9/30/2015
1.50x
12/31/2015
1.50x
3/31/2016
2.00x
6/30/2016
2.00x
9/30/2016
2.00x
12/31/2016
2.00x
3/31/2017
2.50x
6/30/2017
2.50x
9/30/2017
2.50x



(d)                 Maximum Capital Expenditures: For the year ended December
31, 2015, the Grantors may incur Capital Expenditures funded solely with the
proceeds of the Term Loan A (the "Funded CapEx") in an amount up to $2,500,000,
provided that to the extent the entire Funded Capex is not spent in 2015, and
remaining amount may be spent prior to June 30, 2016.  The Funded CapEx shall
not be included in the calculation of Fixed Charges and any Funded CapEx spent
prior to June 30, 2016 shall not limit the amount of Capital Expenditures that
may be incurred in 2016 in accordance with the following sentence. For the year
ended December 31, 2016, the Grantors shall not incur Capital Expenditures
funded by internal cash flow in excess of $600,000 per calendar year.


(e)                 Minimum Liquidity.  The Grantors shall at all times maintain
cash on hand, including availability under the Revolving Commitment, of not less
than $2,000,000, provided that at least $1,000,000 of such amount must be in the
form of cash on hand.
 

--------------------------------------------------------------------------------

(f)                  Max Leverage Ratio. Solely with respect to determining
whether additional loans shall be advanced pursuant to Section 2(g) hereof,
after giving effect to such additional loans, the ratio (the "Max Leverage
Ratio") of Senior Debt to Run-Rate EBITDA shall not exceed 2.5x.


Qtr. Ended
Max Lev.
Ratio
6/30/2015
2.50x
9/30/2015
2.50x
12/31/2015
2.50x
3/31/2016
2.50x
6/30/2016
2.50x
9/30/2016
2.50x
12/31/2016
2.50x
3/31/2017
2.50x
6/30/2017
2.50x
9/30/2017
2.50x



22.               Permitted Purchase Money Debt:   $200,000.


23.               Omitted


24.                Omitted


25.                Omitted


26.               Borrowing Base Certificates:  Borrower shall deliver to Agent
a Borrowing Base Certificate no less frequently than monthly (by the tenth day
of each month and determined as of the close of business on the last Business
Day of the immediately preceding month).


27.                Field Examinations:  Borrower agrees to pay to Agent
customary fees and disbursements relating to field examinations of the
Collateral, Borrower, Borrower's business and Borrower's books and records,
which, as of the Closing Date, are $1,000.00 per day per examiner plus all of
the reasonable, documented out-of-pocket examination costs and travel and other
expenses incurred by such examiners. Absent a Default, Agent may perform up to
two (2) field examinations per calendar year.  Borrower hereby agrees that Agent
may perform additional field examinations as required in Agent's reasonable
discretion, but absent a Default hereunder the cost of any such field
examinations shall be borne by Agent.


28.               Cross Default Amount:  $175,000


29.                Judgment Cross Default Amount:$175,000


30.                Omitted
 

--------------------------------------------------------------------------------

31.               Notice Addresses:



 
If to Grantors :
 
c/o RiceBran Technologies
 
6720 N. Scottsdale Road, Suite # 390
 
Scottsdale, Arizona 85253
 
Attn: Office of the CFO
 
Email: dbelt@ricebrantech.com



With a copy to (which shall not constitute notice):



 
Weintraub Tobin
 
400 Capitol Mall, 11th Flr
 
Sacramento, CA 95814
 
Attn: Christopher Chediak
 
Email: Chediak@weintraub.com





If to Agent or Lenders :
Full Circle Capital Corporation, as Agent
 
102 Greenwich Avenue,
 
2nd Floor
 
Greenwich, CT  06830
 
Attn.: Gregg J. Felton
 
Email:  gfelton@fcfcapital.com



With a copy to (which shall not constitute notice):



 
LeClairRyan, A Professional Corporation
 
One Riverfront Plaza
 
1037 Raymond Boulevard, Sixteenth Floor
 
Newark, NJ 07102
 
Attn:  James T. Seery
 
Facsimile No.:  973-491-3415
 
Email:  james.seery@leclairryan.com




--------------------------------------------------------------------------------

EXHIBIT A


Form of Borrowing Base Certificate


RiceBran Technologies
Borrowing Base Certificate
Report Date:  Month Day, Year
Certificate Date: Month Day, Year
Certificate #  Input Number


I.
Gross Accounts Receivable
 
$
-
 
II.
Less: Ineligible
   
-
 
III.
Eligible Accounts Receivable
   
-
             
IV.
Eligible Accounts Receivable
 
$
-
 
V.
Advance Rate
   
90.00
%
VI.
Net Eligible A/R Collateral - (Eligible A/R Collateral x Advance Rate)
   
-
             
VII.
Less: Reserves
   
-
             
VIII.
Gross Inventory
 
$
   
IX.
Less:  Ineligible
   
-
 
X.
Eligible Inventory
 
$
               
XI.
Eligible Inventory
 
$
   
XII
Advance Rate
   
60.00
%
XIII.
Net Eligible Inventory Collateral - (Eligible Inventory Collateral x Advance
Rate)
   
-
             
XIV.
Total Eligible Collateral
 
$
-
             
XV.
Obligation Limit - the lesser of:
         
(a) Borrowing Limit
 
$
3,500,000
   
(b) Eligible Collateral
   
-
   
Obligation Limit
   
-
             
XVI.
Obligation Amount
         
Beginning Principal Balance (Prior Certificate)
 
$
-
   
Plus: Advances
   
-
   
Less: Principal Payments (net of interest/adjustments)
   
-
               
Obligation Amount
   
-
             
XVII.
Borrowing Base Surplus / (Borrowing Base Deficiency)
 
$
-
             
XVII. 
Advance Request
 
$
-
 




--------------------------------------------------------------------------------

The undersigned hereby represents and warrants that this report is true and
accurate as of the date hereof, in accordance with the terms and conditions of
the Loan, Guaranty and Security Agreement ("LGSA") dated ___________, 2015.  
Capitalized terms used herein and otherwise defined herein shall have the
meanings specified in the LGSA.
 
By :
Name:
Title:
Date:




--------------------------------------------------------------------------------

EXHIBIT B


FORM OF COMPLIANCE CERTIFICATE


[to be provided on Borrower's letterhead]


__________________, 201__
 
Full Circle Capital Corporation
102 Greenwich Avenue
2nd Floor
Greenwich, CT  06830


The undersigned, the [__________] of RiceBran Technologies certifies in
[his/her] official capacity as [__________] and not individually, to Full Circle
Capital Corporation, a Maryland corporation, as Agent and as Lender under that
certain Loan, Guaranty and Security Agreement dated as of __________, 2015
between Borrower, Agent, Lender and certain other parties (as the same may be
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the "Loan Agreement").  Capitalized terms used in this
Certificate, unless otherwise defined herein, shall have the meanings ascribed
to them in the Loan Agreement.


No Default exists on the date hereof, other than: [__________] [if none, so
state].


Set forth on Appendix 1 attached hereto is a correct calculation with respect to
the financial covenants of Borrower under the Loan Agreement as of [__________].



 
Yours truly,
     
RICEBRAN TECHNOLOGIES
     
By:
   
Name:
   
Title:
 




--------------------------------------------------------------------------------



[Covenant Calculations]
 
 

--------------------------------------------------------------------------------